UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for these series, as appropriate. ADVANTAGE FUNDS, INC. - DREYFUS GLOBAL ABSOLUTE RETURN FUND - DREYFUS TOTAL RETURN ADVANTAGE FUND - GLOBAL ALPHA FUND FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 10 Statement of Financial Futures 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Absolute Return Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Recent reports of positive economic growth in the United States, European and Asian markets may have signaled the end of the deep global recession that technically began here in the U.S. in late 2007. Signs that the world economies finally have turned a corner include inventory rebuilding among manufacturers, improvements in domestic housing, and more robust consumer spending. These developments helped fuel a sustained worldwide stock rally since the early spring, with the most beaten-down securities in less developed nations generally leading the rebound. Higher-quality stocks within more developed markets have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the global financial markets currently appear poised to enter into a new phase in which underlying fundamentals, such as sound capital and financial structuresand not bargain huntingare likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the global economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risk that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Helen Potter,Vassilis Dagioglu and James Stavena, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Dreyfus Global Absolute Return Funds Class A shares produced a total return of 12.52%, Class C shares returned 11.64% and Class I shares returned 12.91%. 1 In comparison, the funds benchmark, the Citibank 30-Day Treasury Bill Index, produced a total return of 0.10% for the same period. 2 A severe recession and banking crisis sent prices of stocks and higher yielding bonds sharply lower in late 2008 and early 2009, but a sustained rally in anticipation of an economic recovery more than offset those losses over the remainder of the reporting period. The funds returns were higher than its benchmark, due primarily to the effectiveness of all four of the quantitative factors underlying the funds investment process. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets.The strategy utilizes a proprietary, fundamentals-based quantitative model to construct and optimally integrate a diverse set of four alpha-generating signals: stock markets vs. bond markets within each country, country allocation among equity markets, country allocation among sovereign bond markets and currency allocation. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the larger Western European countries. The fund will use to a significant degree derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), forward contracts, swaps and hybrid instruments (typically structured notes), as a substitute for investing directly in equities, bonds and currencies in connection with its investment strategy. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Volatility Continued as Global Markets Recovered The worlds financial markets endured a year of extreme volatility. In the final months of 2008, a credit crisis affecting major financial institutions nearly led to the collapse of the global banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence in most markets exacerbated the most severe global economic downturn since the 1930s. These influences fueled a bear market that drove some of the worlds financial markets to multi-year lows by the first quarter of 2009. Global market sentiment began to improve in early March, as massive government-led stimulus measures were enacted around the world.As these measures gained traction, global economic activity rebounded much faster than most analysts expected.All regions of the world produced positive economic growth by the end of the reporting period, and the global financial markets rallied sharply, with the emerging markets leading the way. Conversely, traditional safe havens, such as the sovereign bonds of developed nations, gave back some of the gains they had achieved in a flight to quality during the downturn. Quantitative Process Bolstered Fund Performance As 2009 unfolded, indiscriminate selling pressure during the financial crisis gave way to more disciplined discrimination by investors among global stock, bond and currency markets. As a result, all four of the alpha-generating signals considered by our investment process contributed positively to the funds relative performance during the reporting period. A generally overweighted allocation to global stocks boosted relative performance for the reporting period, as strong results since March more than offset earlier losses. In addition, results from our country selection models proved favorable. For example, a bias toward bond markets in the United Kingdom and United States added significant alpha over the first half of the reporting period as the Bank of England and the Federal Reserve Board reduced short-term interest rates and enacted emergency liquidity programs. When investors began to re-focus on fundamentals in March, our country equity selection model 4 added value through an overweighted position in U.K. stocks and underweighted exposure to Japanese equities. Finally, currency decisions added value, particularly when market volatility subsided later in the reporting period. An overweighted position in the Australian dollar proved to be the greatest currency-related contributor to the funds relative performance. Continuing to Seek Relative Value Opportunities The dramatic mispricing of global stock markets during the downturn was corrected during the subsequent rally, prompting us to reduce the funds overall allocation to global stocks. However, as of the reporting periods end, we have continued to find relative value opportunities in a number of markets. For example, we have reallocated assets from U.K. stocks to German equities. In global bond markets, wider yield differences along the maturity spectrum have created opportunities in government bond markets in the United States, United Kingdom and Euro-area (ex-U.K.) countries. We generally have maintained the funds underweighted positions in Japanese stocks and bonds. Finally, a significant drop in risk aversion among investors has led to a more conducive environment to take advantage of relative mispricings in currency markets, and the fund has maintained an overweighted position in the Australian dollar and underweighted allocations to the U.S. dollar and the British pound. November 16, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2010. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: Citigroup  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. The Fund 5 FUND PERFORMANCE  Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Global Absolute Return Fund on 12/18/07 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index (the Index) on that date. All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/07 is used as the beginning value on 12/18/07. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a market value-weighted index of public obligations of the U. S. Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/09 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/18/07 6.02% 4.79% without sales charge 12/18/07 12.52% 1.74% Class C shares with applicable redemption charge  12/18/07 10.64% 2.50% without redemption 12/18/07 11.64% 2.50% Class I shares 12/18/07 12.91% 1.41% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.85 $ 11.75 $ 6.55 Ending value (after expenses) $1,075.90 $1,071.80 $1,078.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.63 $ 11.42 $ 6.36 Ending value (after expenses) $1,017.64 $1,013.86 $1,018.90  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2009 Principal Short-Term Investments77.3% Amount ($) Value ($) U.S. Treasury Bills: 0.06%, 1/28/10 1,030,000 1,029,900 0.07%, 1/21/10 3,638,000 3,637,782 0.10%, 12/24/09 1,500,000 1,499,920 0.12%, 12/17/09 565,000 a 564,979 0.17%, 11/19/09 2,590,000 2,589,997 Total Short-Term Investments (cost $9,321,728) Other Investment20.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,434,000) 2,434,000 b Total Investments (cost $11,755,728) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a Held by a broker as collateral for open financial futures positions. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Short-Term/Money Market Investments  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long 10 Year Euro-Bond 22 3,956,858 December 2009 20,089 British Long Gilt 7 1,367,762 December 2009 14,587 CAC 40 10 Euro Index 30 1,588,837 November 2009 (103,058) Dax Index 2 398,629 December 2009 (25,040) FTSE 100 Index 9 741,902 December 2009 (839) U.S. Treasury 10 Year Notes 23 2,728,016 December 2009 19,556 Financial Futures Short S & P 500 Emini 13 (671,450) December 2009 12,784 Japanese 10 Year Bond 58 (8,837,119) December 2009 33,239 TOPIX Index 19 (1,876,491) December 2009 88,715 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 9,321,728 9,322,578 Affiliated issuers 2,434,000 2,434,000 Cash 18,027 Receivable for shares of Common Stock subscribed 264,216 Unrealized appreciation on forward foreign currency exchange contractsNote 4 179,624 Receivable for investment securities sold 66,368 Dividends and interest receivable 238 Prepaid expenses 23,953 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 18,961 Payable for investment securities purchased 100,133 Unrealized depreciation on forward foreign currency exchange contractsNote 4 55,634 Payable for futures variation marginNote 4 38,431 Payable for shares of Common Stock redeemed 130 Accrued expenses 36,171 Net Assets ($) Composition of Net Assets ($): Paid-in capital 12,098,898 Accumulated net realized gain (loss) on investments (224,227) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $60,033 net unrealized appreciation on financial futures) 184,873 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 8,911,341 1,440,121 1,708,082 Shares Outstanding 748,409 122,126 143,021 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Interest 18,309 Cash dividends; Affiliated issuers 5,505 Total Income Expenses: Management feeNote 3(a) 126,776 Registration fees 86,563 Shareholder servicing costsNote 3(c) 29,502 Auditing fees 24,531 Distribution feesNote 3(b) 9,269 Custodian feesNote 3(c) 7,070 Prospectus and shareholders reports 6,820 Directors fees and expensesNote 3(d) 1,328 Legal fees 579 Loan commitment feesNote 2 68 Interest expenseNote 2 44 Miscellaneous 19,762 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (135,894) Lessreduction in fees due to earnings creditsNote 1(c) (203) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (22,641) Net realized gain (loss) on options transactions 288,171 Net realized gain (loss) on financial futures 727,031 Net realized gain (loss) on forward foreign currency exchange contracts 34,935 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, foreign currency transactions, financial futures and options transactions (including $200,299 net unrealized appreciation on financial futures, $170,624 net unrealized appreciation on forward foreign currency exchange contracts and $62,941 net unrealized appreciation on options transactions) 432,432 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 a 2008 b Operations ($): Investment income (loss)net (152,401) 78,964 Net realized gain (loss) on investments 1,027,496 (1,268,907) Net unrealized appreciation (depreciation) on investments 432,432 (247,559) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (84,905)  Class C Shares (11,770)  Class I Shares (59,541)  Class T Shares (8,028)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 6,479,947 5,364,489 Class C Shares 407,275 1,144,813 Class I Shares 1,402,557 4,606,499 Class T Shares 119 734,620 Dividends reinvested: Class A Shares 16,538  Class C Shares 3,853  Class I Shares 11,442  Class T Shares 412  Cost of shares redeemed: Class A Shares (3,024,381) (9,726) Class C Shares (92,410) (15,000) Class I Shares (3,753,216) (275,980) Class T Shares (648,088)  Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 10,112,213  End of Period Undistributed investment incomenet  164,191 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2009 a 2008 b Capital Share Transactions: Class A c Shares sold 588,765 431,580 Shares issued for dividends reinvested 1,523  Shares redeemed (272,603) (856) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 36,918 94,769 Shares issued for dividends reinvested 356  Shares redeemed (8,506) (1,411) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 126,472 382,830 Shares issued for dividends reinvested 1,055  Shares redeemed (341,811) (25,525) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 11 59,029 Shares issued for dividends reinvested 38  Shares redeemed (59,078)  Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b From December 18, 2007 (commencement of operations) to October 31, 2008. c On the close of business on February 4, 2009, 59,078 Class T shares representing $648,088 were converted to 59,132 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 10.75 12.50 Investment Operations: Investment income (loss)net b (.15) .12 Net realized and unrealized gain (loss) on investments 1.48 (1.87) Total from Investment Operations 1.33 (1.75) Distributions: Dividends from investment incomenet (.17)  Net asset value, end of period 11.91 10.75 Total Return (%) c 12.52 (14.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.65 3.04 e Ratio of net expenses to average net assets 1.50 1.48 e Ratio of net investment income (loss) to average net assets (1.29) 1.14 e Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 8,911 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 10.68 12.50 Investment Operations: Investment income (loss)net b (.22) .03 Net realized and unrealized gain (loss) on investments 1.45 (1.85) Total from Investment Operations 1.23 (1.82) Distributions: Dividends from investment incomenet (.12)  Net asset value, end of period 11.79 10.68 Total Return (%) c 11.64 (14.56) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.32 4.00 e Ratio of net expenses to average net assets 2.25 2.23 e Ratio of net investment income (loss) to average net assets (2.03) .35 e Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 1,440 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Year Ended October 31, Class I Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 10.78 12.50 Investment Operations: Investment income (loss)net b (.11) .09 Net realized and unrealized gain (loss) on investments 1.48 (1.81) Total from Investment Operations 1.37 (1.72) Distributions: Dividends from investment incomenet (.21)  Net asset value, end of period 11.94 10.78 Total Return (%) 12.91 (13.76) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.57 3.12 d Ratio of net expenses to average net assets 1.25 1.23 d Ratio of net investment income (loss) to average net assets (1.07) 1.03 d Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 1,708 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers ten series, including the fund.The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. At a meeting of the funds Board of Directors held on July 15, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Global Absolute Return Fund to Dreyfus Global Absolute Return Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 300 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses 18 attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in ClassT of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. As of October 31, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 448,051 Class A and 56,000 Class C and Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American 20 Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities  9,322,578  Mutual Funds 2,434,000   Other Financial Instruments  188,970 179,624  Liabilities ($) Other Financial Instruments  (128,937) (55,634)   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 24 Each of the tax years in the two-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $67,898 and unrealized appreciation $28,544. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $164,244 and $0. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and net operating losses, the fund increased accumulated undistributed investment income-net by $152,454, increased accumulated net realized gain (loss) on investments by $100,516 and decreased paid-in capital by $252,970. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $2,400 with a related weighted average annualized interest rate of 1.79%. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed, to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2010, so that the expenses of none of the classes, exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest on borrowings, shareholder services plan fees, commitment fees and extraordinary expenses, exceed an annual rate of 1.25% of the value of the average daily net assets of their class. The expense reimbursement, pursuant to the undertaking, amounted to $135,894 during the period ended October 31, 2009. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets, payable monthly. During the period ended October 31, 2009, the Distributor retained $672 and $1 from commissions earned on sales of the funds Class A and T shares, respectively, and $109 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% 26 and .25% of the value of their respective average daily net assets. During the period ended October 31, 2009, Class C and ClassT shares were charged $8,848 and $421, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class C and Class T shares were charged $19,387, $2,949 and $421, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $3,472 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $203 pursuant to the cash management agreement which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $7,070 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $6,397 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $10,982, Rule 12b-1 distribution plan fees $927, shareholder services plan fees $2,156,custodian fees $706,chief compliance officer fees $3,897 and transfer agency per account fees $594, which are offset against an expense reimbursement currently in effect in the amount of $301. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: During the period ended October 31, 2009, there were no purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of 28 Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 87,471 Interest rate risk 1  Equity risk 1 101,499 Equity risk 1 (128,937) Foreign exchange risk 2 179,624 Foreign exchange risk 3 (55,634) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest Rate 308,816 288,171  Equity 418,215   Foreign exchange   34,935 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 7 Forward Underlying risk Futures Options Contracts Total Interest Rate 129,703 62,941  Equity 70,596   Foreign exchange   170,624 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on investments, financial futures, options transactions, forward foreign currency contracts and swap transactions. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2009, the average market value of interest rate futures contracts was $14,327,468, which represented 119.42% of average net assets. The average market value of equity futures contracts was $6,429,094, which represented 53.59% of average net assets. The average market value of forward contracts was $9,198,511, which represented 76.67% of average net assets.The average market value of options contracts was $102,380, which represented .85% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. 30 Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date.The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. At October 31, 2009, there were no options outstanding. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/16/2009 1,958,233 1,679,206 1,754,524 75,318 Australian Dollar, Expiring 12/16/2009 1,225,126 1,052,346 1,097,679 45,333 Australian Dollar, Expiring 12/16/2009 293,000 258,628 262,520 3,892 Australian Dollar, Expiring 12/16/2009 25,600 23,603 22,937 (666) Australian Dollar, Expiring 12/16/2009 102,400 94,415 91,748 (2,667) Australian Dollar, Expiring 12/16/2009 76,200 69,542 68,273 (1,269) Australian Dollar, Expiring 12/16/2009 304,800 278,169 273,092 (5,077) Canadian Dollar, Expiring 12/16/2009 21,448 20,746 19,822 (924) Japanese Yen, Expiring 12/16/2009 116,996,754 1,275,856 1,300,108 24,252 Japanese Yen, Expiring 12/16/2009 3,373,000 37,869 37,482 (387) Japanese Yen, Expiring 12/16/2009 11,458,000 127,701 127,325 (376) Swiss Franc, Expiring 12/16/2009 364,129 347,740 355,053 7,313 Swiss Franc, Expiring 12/16/2009 3,826 3,716 3,730 14 Swiss Franc, Expiring 12/16/2009 95,200 92,485 92,827 342 Swiss Franc, Expiring 12/16/2009 1,000 988 975 (13) Swiss Franc, Expiring 12/16/2009 388,000 383,286 378,330 (4,956) 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 12/16/2009 1,072,044 1,775,880 1,758,987 16,893 British Pound, Expiring 12/16/2009 398,000 632,303 653,030 (20,727) British Pound, Expiring 12/16/2009 299,000 476,244 490,593 (14,349) British Pound, Expiring 12/16/2009 196,800 319,527 322,905 (3,378) British Pound, Expiring 12/16/2009 49,200 79,881 80,726 (845) British Pound, Expiring 12/16/2009 29,250 48,614 47,993 621 British Pound, Expiring 12/16/2009 165,750 275,297 271,959 3,338 Euro, Expiring 12/16/2009 140,905 209,641 207,333 2,308 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2009, the cost of investments for federal income tax purposes was $11,755,728; accordingly, accumulated gross unrealized appreciation on investments was $850. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Absolute Return Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Global Absolute Return Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2009, and the related statement of operations for the year then ended and the statement of changes in net assets and financial highlights for the year then ended and for the period from December 18, 2007 (commencement of operations) to October 31, 2008. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Absolute Return Fund at October 31, 2009, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for the year then ended and for the period from December 18, 2007 to October 31, 2008, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 34 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 100% of ordinary income dividends paid during the fiscal year ended October 31, 2009 as qualifying interest related dividends. The Fund 35 OFFICERS OF THE FUND (Unaudited) J. DAVID OFFICER, President since December 2006. Chairman, President and Chief Executive Officer of Founders Asset Management LLC, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 173 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 2000. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 46 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 196 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 192 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. 40 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 28 Statement of Financial Futures 29 Statement of Securities Sold Short 30 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 37 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Important Tax Information 55 Board Members Information 58 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Total Return Advantage Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Total Return Advantage Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers, improvements in home sales and prices, and an increase in consumer spending. These indicators, along with improved investor sentiment, have helped higher-yielding bonds rally during the reporting period, while a weak U.S. dollar has supported currency transactions in other global markets. Short-term securities and higher quality, corporate bond investments have participated in the rally as investors exchanged out of low-yielding cash investments, but they have so far lagged non-investment-grade counterparts. U.S.Treasury securities, still considered to rank among the safest investments in the world, continue to underperform relative to other fixed-income categories. As the financial markets currently appear poised to enter into a new phase, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risks that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by David Kwan and Lowell Bennett, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2009, DreyfusTotal Return Advantage Funds Class A shares achieved a total return of 15.15%, Class C shares returned 14.32% and Class I shares returned 15.38%. 1 In comparison, the funds benchmark, the Barclays Capital U.S.Aggregate Index (the Index), produced a total return of 13.79% for the same period. 2 A severe recession and banking crisis sent prices of higher yielding bonds sharply lower early in the reporting period, but a subsequent rally in anticipation of an economic recovery more than offset losses within this market segment. Conversely, traditional safe havens, such as sovereign bonds, gained value in the downturn but gave back many of those gains when investors turned to riskier assets. The funds returns were higher than its benchmark Index, due primarily to the success of our global bond strategy. Our core bond and currency strategies also added value. The Funds Investment Approach The fund seeks to maximize total return from capital appreciation and income.To pursue its goal, the fund normally invests primarily in securities and other instruments that provide exposure to fixed income, including those that provide exposure to currency markets. We employ an active core bond strategy, which accounts for the bulk of the funds returns, in which proprietary quantitative models are implemented to add value and control risk.We overlay the active core bond strategy with a separate, value-oriented global bond strategy. Finally, we employ a currency strategy in which we establish exposure to various currencies based on relative valuations. Volatility Continued as Global Markets Recovered In the final months of 2008, a global financial crisis nearly led to the collapse of the worlds banking system. In addition, rising unemployment, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) plunging housing prices and depressed consumer confidence exacerbated the most severe global economic downturn since the 1930s.These influences drove some of the worlds financial markets to multi-year lows by the first quarter of 2009. Declines were particularly severe among corporate-, asset- and mortgage-backed securities, while sovereign bonds rallied amid a flight to quality. Global market sentiment began to improve in early March, as massive liquidity programs were enacted around the world. As these measures gained traction, the global financial markets rallied sharply. Securities that had been severely punished during the downturn fared particularly well in the rally. Conversely, the sovereign bonds of developed nations gave back some of their previous gains. Although the U.S. dollar strengthened during the flight to quality, it has since suffered a sustained decline relative to other major currencies through most of 2009. All Three Strategies Supported Fund Performance Our core bond strategy, which comprises the lions share of fund assets and performance drivers, performed well over the reporting period, both in absolute terms and versus the Index. Our conservative investment posture, driven by a quantitative risk-controlled investment process, early in the reporting period helped cushion the extremely negative effects of the global liquidity crisis. In addition, an emphasis on shorter maturity higher-quality bonds mitigated the damage from underperforming non-treasury assets. Also, the funds overall long duration treasury exposure helped the fund benefit from falling U.S. Treasury interest rates.When interest rates had fallen to historical lows and it became clear that the bulk of the rally was behind us, we began reducing the core strategys average maturity in anticipation of higher yields during an economic recovery. Although the global bond and currency components of the funds strategy comprise a smaller portion of the fund, overall they contributed positively to performance for the reporting period.The global bond strategy actually added significantly to the funds performance versus the benchmark, particularly over the first half. An emphasis on U.S.Treasuries and U.K. government bonds fared well as interest rates fell strongly in those countries. An underweight position in Japanese 4 bonds detracted mildly from the global bond strategys results over the second half, but it was not nearly enough to offset earlier gains. Our currency strategy added a degree of value over the reporting periods second half, when results were boosted by an overweight position in the Australian dollar and underweight exposure to the euro. Relative Value Opportunities Remain As risks to the global economy have declined we have increased the funds allocation to higher yielding market sectors in a risk-controlled manner, while remaining in the investment-grade space.We also put an emphasis on the intermediate part of the yield curve and have adopted a slightly shorter-than-benchmark effective duration. In the global markets we have continued to emphasize the Australian dollar, where higher interest rates may attract investment capital, and we maintain a significant underweight to the Japanese bond market, which remains the lowest yielding among the major global bond markets. In our view, these are prudent strategies in the wake of a robust global fixed-income rally. November 16, 2009 Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2010, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Total Return Advantage Fund on 3/15/06 (inception date) to a $10,000 investment made in the Barclays Capital U.S. Aggregate Index (the Index) on that date. For comparative purposes, the value of the Index on 2/28/06 is used as the beginning value on 3/15/06. All dividends and capital gain distributions are reinvested. The fund invests primarily in fixed-income securities and instruments that provide investment exposure to fixed-income markets.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset- backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/09 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 3/15/06 9.98% 4.79% without sales charge 3/15/06 15.15% 6.13% Class C shares with applicable redemption charge  3/15/06 13.32% 5.34% without redemption 3/15/06 14.32% 5.34% Class I shares 3/15/06 15.38% 6.39% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusTotal Return Advantage Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 4.65 $ 8.51 $ 3.36 Ending value (after expenses) $1,051.50 $1,046.80 $1,052.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 4.58 $ 8.39 $ 3.31 Ending value (after expenses) $1,020.67 $1,016.89 $1,021.93  Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.65% for Class C and .65% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2009 Coupon Maturity Principal Bonds and Notes86.9% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.3% Northrop Grumman, Gtd. Notes 7.13 2/15/11 120,000 128,323 United Technologies, Notes 6.13 7/15/38 35,000 39,036 Agriculture.3% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 65,396 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 80,892 UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 27,143 AssetBacked Certificates.9% CNH Equipment Trust, Ser. 2007-B, Cl. A3B 0.85 10/17/11 474,592 a Asset-Backed Ctfs./ Auto Receivables1.0% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 51,881 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 66,794 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 90,237 92,603 Honda Auto Receivables Owner Trust, Ser. 2006-2, Cl. A4 5.28 1/23/12 72,703 73,829 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 18,936 19,030 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 250,000 263,948 Asset-Backed Ctfs./Credit Cards3.5% American Express Credit Account Master Trust, Ser. 2005-5, Cl. A 0.29 2/15/13 200,000 a 199,419 Bank of America Credit Card Trust, Ser. 2006-A9, Cl. A9 0.26 2/15/13 750,000 a 746,083 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 85,080 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Credit Cards (continued) Chase Issuance Trust, Ser. 2005-A13, Cl. A13 0.29 2/15/13 300,000 a 299,061 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.29 4/15/13 250,000 a 248,937 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 103,738 MBNA Credit Card Master Note Trust, Ser. 2002-A3, Cl. A3 0.49 9/15/14 200,000 a 197,622 Asset-Backed Ctfs./ Home Equity Loans.1% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 73,053 a Automobile Manufacturers.2% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 70,000 Automotive, Trucks & Parts.2% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 Banks5.9% Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 40,497 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 40,738 Bank of Tokyo-Mitsubishi, Sr. Sub. Notes 8.40 4/15/10 15,000 15,408 Bank One, Sub. Notes 7.88 8/1/10 100,000 105,004 Citigroup, Sub. Notes 5.00 9/15/14 30,000 29,611 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 50,524 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 150,000 156,443 Citigroup, Sr. Unscd. Notes 6.00 2/21/12 164,000 174,514 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 50,427 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 76,661 Citigroup, Sr. Unscd. Notes 6.50 1/18/11 20,000 20,968 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 27,131 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 14,157 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 54,650 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 10,929 European Investment Bank, Notes 2.00 2/10/12 150,000 152,316 European Investment Bank, Notes 3.00 4/8/14 150,000 153,478 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 31,181 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 50,000 54,293 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 27,440 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 69,379 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 175,000 190,672 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 117,141 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 104,603 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 53,435 JPMorgan Chase & Co., Sr. Unscd. Notes 0.45 1/17/11 100,000 a 99,562 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 37,534 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 54,974 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 27,774 Key Bank, Sub. Notes 7.00 2/1/11 50,000 52,179 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 85,339 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 52,929 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 160,692 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 80,518 Morgan Stanley, Sr. Unscd. Notes 6.75 4/15/11 25,000 26,636 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 14,814 Suntrust Bank, Sub. Notes 6.38 4/1/11 175,000 183,510 U.S. Bank, Sub. Notes 4.95 10/30/14 100,000 107,652 US Bancorp, Sr. Unscd. Notes, Ser. P 4.50 7/29/10 10,000 10,297 Wachovia, Sub. Notes 5.63 10/15/16 25,000 25,688 Wells Fargo & Co., Sr. Unscd. Notes 4.20 1/15/10 50,000 50,315 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,410 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 31,898 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 24,142 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 57,299 Wells Fargo Bank, Sub. Notes 6.45 2/1/11 175,000 184,593 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Building & Construction.2% CRH America, Gtd. Notes 6.00 9/30/16 100,000 Chemicals-Fibers & Diversified.1% Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 Commercial Mortgage Pass-Through Ctfs.5.6% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.14 11/10/42 200,000 a 205,697 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. A4 5.72 6/11/40 250,000 a 238,535 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 500,000 531,055 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 203,937 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Cl. A2 5.45 1/15/49 250,000 a 253,382 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 100,000 a 88,350 Goldman Sachs Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 159,830 159,650 Goldman Sachs Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 419,292 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 100,961 JPMorgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A1A 4.16 1/12/39 261,343 b 252,553 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 88,775 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 100,000 a 98,139 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 110,393 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.47 3/12/44 65,000 a 44,044 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 93,173 94,791 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 19,453 19,436 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 149,926 Consumer Discretionary.5% Clorox, Sr. Unscd. Notes 4.20 1/15/10 15,000 15,107 Fortune Brands, Sr. Unscd. Notes 5.13 1/15/11 65,000 66,876 Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 113,655 Newell Rubbermaid, Sr. Unscd. Notes 4.00 5/1/10 15,000 15,150 Whirlpool, Sr. Unscd. Notes 8.00 5/1/12 75,000 81,611 Diversified Financial Services3.0% American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 250,000 281,003 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 16,016 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 10,000 10,358 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 108,725 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 10,947 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 10,952 Caterpillar Financial Service, Sr. Unscd. Notes 4.30 6/1/10 50,000 51,060 Credit Suisse First Boston USA, Gtd. Notes 4.13 1/15/10 50,000 50,349 Credit Suisse First Boston USA, Sr. Unscd. Notes 4.88 8/15/10 50,000 51,604 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 50,000 52,822 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 110,000 119,879 General Electric Capital, Sr. Unscd. Notes 5.40 2/15/17 50,000 50,902 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 108,481 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 54,058 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 10,000 10,463 HSBC Finance, Sr. Unscd. Notes 5.25 4/15/15 50,000 52,777 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 150,000 156,276 Lehman Brothers Holdings, Jr. Sub. Notes 6.50 7/19/17 20,000 c,d 2 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 49,962 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 2/5/13 250,000 261,622 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 20,703 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 107,844 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Metals & Mining.8% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 28,686 Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 25,972 BHP Billiton Finance USA, Gtd. Bonds 5.00 12/15/10 75,000 78,145 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 100,075 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 125,000 134,826 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 50,430 Electric Utilities2.9% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 25,000 25,209 Consolidated Edison of NY, Sr. Unscd. Notes, Ser. 05-C 5.38 12/15/15 35,000 38,052 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 53,594 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 49,889 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 51,938 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 79,964 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 54,392 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 110,676 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 51,950 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 55,644 FPL Group Capital, Gtd. Notes 7.88 12/15/15 100,000 121,650 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 56,534 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 57,191 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 54,647 Pacificorp, First Mortgage Bonds 5.65 7/15/18 75,000 82,180 PG&E, Sr. Unscd. Notes 5.75 4/1/14 100,000 109,268 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 159,284 PSEG Power, Gtd. Notes 7.75 4/15/11 100,000 107,972 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 53,439 Scottish Power, Sr. Unscd. Notes 4.91 3/15/10 50,000 50,760 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 37,165 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 52,430 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 62,845 Food & Beverages2.2% Anheuser-Busch, Sr. Unscd. Notes 6.00 4/15/11 50,000 52,625 Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 116,507 Coca-Cola Enterprises, Sr. Unscd. Notes 8.50 2/1/22 50,000 66,887 Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 100,000 108,871 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 97,992 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 54,238 Kellogg, Sr. Unscd. Notes 5.13 12/3/12 100,000 108,845 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 31,014 Kraft Foods, Sr. Unscd. Notes 5.63 11/1/11 120,000 128,118 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 100,000 106,161 Kroger, Gtd. Notes 6.80 4/1/11 60,000 63,944 Kroger, Gtd. Notes 8.05 2/1/10 50,000 50,837 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 27,083 Safeway, Sr. Unscd. Notes 6.50 3/1/11 70,000 74,196 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 100,000 107,998 Foreign/Governmental.9% Asian Development Bank, Notes 2.75 5/21/14 65,000 65,851 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 107,400 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 25,000 36,625 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,409 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 50,000 51,104 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 59,213 Republic of Peru, Sr. Unscd. Bonds 8.38 5/3/16 40,000 48,300 United Mexican States, Notes 5.95 3/19/19 56,000 58,800 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 55,175 Health Care1.3% Abbott Laboratories, Sr. Unscd. Notes 5.60 5/15/11 50,000 53,431 Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 56,051 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 16,079 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 75,000 82,592 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,230 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 43,374 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 104,570 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 63,044 Schering-Plough, Sr. Unscd. Notes 6.75 12/1/33 50,000 a 57,980 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,884 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 26,617 Wyeth, Sr. Unscd. Notes 5.50 2/1/14 100,000 109,695 Wyeth, Sr. Unscd. Notes 6.95 3/15/11 50,000 a 53,884 Industrial.3% Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 105,578 Honeywell International, Sr. Unscd. Notes 7.50 3/1/10 50,000 51,263 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,881 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media1.2% AOL Time Warner, Gtd. Notes 7.63 4/15/31 20,000 22,430 Comcast Cable Communications, Sr. Unscd. Notes 6.75 1/30/11 95,000 100,943 Comcast Cable Holdings, Sr. Unscd. Notes 9.80 2/1/12 25,000 28,651 Comcast, Gtd. Notes 5.45 11/15/10 50,000 52,182 Comcast, Gtd. Notes 6.30 11/15/17 30,000 32,518 Comcast, Gtd. Notes 6.95 8/15/37 20,000 21,886 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 9,991 Time Warner Cable, Gtd. Notes 6.20 7/1/13 150,000 164,466 Time Warner, Gtd. Notes 6.75 4/15/11 100,000 106,866 Viacom, Sr. Unscd. Notes 6.25 4/30/16 100,000 108,774 Oil & Gas2.1% Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 50,000 53,332 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 107,401 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 56,158 Devon Financing, Gtd. Notes 6.88 9/30/11 35,000 38,190 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 26,971 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 53,639 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 91,196 KeySpan, Sr. Unscd. Notes 7.63 11/15/10 50,000 52,840 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 125,000 139,175 Nabors Industries, Gtd. Notes 9.25 1/15/19 100,000 121,003 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 24,804 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 34,825 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 25,480 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 54,101 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 58,249 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 26,623 Transocean, Sr. Unscd. Notes 6.00 3/15/18 90,000 97,704 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 21,599 XTO Energy, Sr. Unscd. Notes 6.10 4/1/36 50,000 50,889 Paper & Paper Related.2% International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 Pipelines.8% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 35,928 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 106,193 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 50,000 52,613 ONEOK Partners, Gtd. Notes 8.63 3/1/19 100,000 119,978 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 51,038 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Pipelines (continued) Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 64,027 Property & Casualty Insurance1.0% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,503 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 58,811 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 49,725 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 38,766 Berkshire Hathaway, Gtd. Notes 4.13 1/15/10 40,000 40,304 Berkshire Hathaway, Gtd. Notes 5.40 5/15/18 50,000 53,743 Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 54,235 MetLife, Sr. Unscd. Notes 5.70 6/15/35 50,000 50,579 MetLife, Sr. Unscd. Notes 6.75 6/1/16 50,000 55,987 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 16,891 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 20,000 20,627 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 45,134 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 21,795 Retail1.3% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 85,000 91,472 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 107,759 Home Depot, Sr. Unscd. Notes 4.63 8/15/10 120,000 123,315 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Retail (continued) Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 105,675 Lowes Companies, Sr. Unscd. Notes 8.25 6/1/10 25,000 26,113 McDonalds, Sr. Unscd. Notes 5.35 3/1/18 75,000 82,022 Staples, Gtd. Notes 7.75 4/1/11 100,000 107,507 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 55,450 State/Territory General Obligations.1% State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 20,000 20,799 State of California Taxable Various Purpose, Bonds 5.45 4/1/15 20,000 20,554 Technology.9% Electronic Data Systems, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 110,875 IBM, Sr. Unscd. Notes 4.95 3/22/11 50,000 52,667 IBM, Unsub. Notes 5.70 9/14/17 100,000 110,603 Oracle, Sr. Unscd. Notes 5.00 1/15/11 50,000 52,364 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 110,066 Xerox, Sr. Unscd. Notes 7.13 6/15/10 25,000 25,750 Telecommunications2.2% America Movil, Gtd. Notes 6.38 3/1/35 10,000 10,263 AT & T Wireless, Sr. Unscd. Notes 7.88 3/1/11 25,000 27,091 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) AT & T Wireless, Gtd. Notes 8.13 5/1/12 25,000 28,582 AT&T, Gtd. Notes 8.00 11/15/31 150,000 a 185,104 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 100,000 108,349 British Telecommunications, Sr. Unscd. Notes 9.13 12/15/10 65,000 a 70,017 CenturyTel, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 22,000 23,368 Cisco Systems, Sr. Unscd. Notes 5.25 2/22/11 25,000 26,368 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 53,383 Deutsche Telekom International Finance, Gtd. Bonds 8.50 6/15/10 50,000 a 52,237 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 26,724 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 52,258 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 105,317 Telecom Italia Capital, Gtd. Notes 6.20 7/18/11 50,000 53,218 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 52,816 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 53,478 Verizon Global Funding, Sr. Unscd. Notes 7.25 12/1/10 50,000 53,089 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 54,608 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 100,000 b 109,064 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 53,447 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Transportation.6% Burlington Northern Santa Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 81,280 Burlington Northern Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 21,223 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 21,285 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 53,201 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 61,054 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 21,581 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 50,000 52,786 U.S. Government Agencies/ Mortgage-Backed44.7% Federal Home Loan Mortgage Corp.: 4.50%, 12/1/19 547,556 e 578,616 5.00%, 11/1/197/1/35 1,786,928 e 1,895,923 5.50%, 9/1/1711/1/28 1,712,244 e 1,828,329 5.50%, 12/1/27 390,338 e 414,826 5.65%, 2/1/37 40,984 a,e 43,250 5.73%, 2/1/37 62,388 a,e 65,769 5.93%, 1/1/37 59,192 a,e 62,607 6.00%, 10/1/199/1/34 215,998 e 231,814 6.50%, 8/1/12 39,820 e 41,911 6.50%, 8/1/32 676,482 e 733,360 7.00%, 1/1/36 134,635 e 145,948 Notes, 5.10%, 8/19/19 1,000,000 e 1,018,089 Federal National Mortgage Association: 4.50% 230,000 e,f 201,796 6.00% 410,000 e,f 439,149 6.50% 860,000 e,f 923,291 4.45%, 12/1/34 136,215 a,e 140,306 4.50%, 6/1/29 204,649 e 210,057 5.50%, 7/1/178/1/35 452,667 e 490,490 5.64%, 10/1/37 227,899 a,e 239,899 The Fund 25 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 5.77%, 4/1/37 70,476 a,e 74,730 5.84%, 9/1/38 278,235 a,e 293,764 6.00%, 11/1/1610/1/33 1,439,120 e 1,550,726 6.50%, 7/1/338/1/38 623,719 e 671,948 7.00%, 4/1/32 63,350 e 70,145 Notes, 3.30%, 7/30/14 1,000,000 e 1,002,490 Government National Mortgage Association I: 4.00% 610,000 f 601,231 4.50% 1,260,000 f 1,278,113 6.50% 1,600,000 f 1,701,251 4.50%, 6/15/39 1,988,375 2,021,586 5.00%, 11/15/355/15/39 2,498,738 2,605,915 5.50%, 4/15/38 172,170 184,510 6.00%, 6/15/378/15/38 2,316,012 2,463,783 U.S. Government Securities1.6% U.S. Treasury Bonds: 4.75%, 2/15/37 400,000 433,875 6.25%, 5/15/30 295,000 378,291 U.S. Treasury Notes 4.88%, 7/31/11 40,000 42,886 Total Bonds and Notes (cost $45,664,008) Short-Term Investments.5% U.S. Treasury Bills; 0.13%, 12/17/09 (cost $299,951) 300,000 g 26 Other Investment9.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,241,000) 5,241,000 h Total Investments (cost $51,204,959) 97.1% Cash and Receivables (Net) 2.9% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities had a total market value of $361,617 or .7% of net assets. c Issuer filed for bankruptcy. d Non-income producingsecurity in default. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Purchased on a forward commitment basis. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 46.3 Foreign/Governmental .9 Corporate Bonds 28.5 State/Territory General Obligations .1 Asset/Mortgage-Backed 11.1 Short-Term/Money Market Investments 10.2  Based on net assets.  Based on net assets. See notes to financial statements. The Fund 27 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long 5 Year Swap Future 56 5,921,125 December 2009 55,348 10 Year Euro-Bond 15 2,697,858 December 2009 16,617 10 Year Long Gilt 2 390,789 December 2009 4,446 Australian 10 Year Bonds 19 1,771,542 December 2009 (20,229) Canadian 10 Year Bonds 12 1,342,926 December 2009 4,589 Euro-Bobl 42 7,164,837 December 2009 3,638 Euro Dollar 1 249,200 December 2009 372 Euro Dollar 1 248,737 March 2010 334 Euro Dollar 1 247,125 September 2010 1,033 Euro Dollar 2 492,300 December 2010 2,468 Euro Dollar 15 3,678,562 March 2011 11,724 Euro Dollar 1 244,350 June 2011 1,158 Euro Dollar 1 243,575 September 2011 1,147 U.S. Treasury 2 year Notes 4 870,438 December 2009 347 U.S. Treasury 5 year Notes 50 5,822,657 December 2009 28,296 U.S. Treasury 10 year Notes 42 4,981,594 December 2009 38,231 U.S. Treasury 30 year Bond 23 2,763,594 December 2009 10,882 Financial Futures Short 10 Year Euro-Bond 2 (359,715) December 2009 402 Euro Dollar 12 (2,976,150) June 2010 (5,592) Euro-Schatz 43 (6,864,672) December 2009 (10,750) Japanese 10 Year Bond 52 (7,922,934) December 2009 30,544 U.S. Treasury 2 year Notes 5 (1,088,047) December 2009 (3,046) U.S. Treasury 5 year Notes 32 (3,726,500) December 2009 (27,315) U.S. Treasury 10 year Notes 40 (4,744,375) December 2009 (25,191) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 28 STATEMENT OF SECURITIES SOLD SHORT October 31, 2009 Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association: 4.00% 130,850 a 95,825 5.00% 2,263,642 a 2,339,962 Total Securities Sold Short (proceeds $2,492,970) a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. See notes to financial statements. The Fund 29 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 45,963,959 47,396,210 Affiliated issuers 5,241,000 5,241,000 Cash 185,307 Cash on initial marginNote 4 498,495 Receivable for investment securities sold 7,946,312 Receivable from broker for proceeds on securities sold short 2,492,970 Receivable for shares of Common Stock subscribed 1,500,326 Dividends and interest receivable 385,339 Unrealized appreciation on forward foreign currency exchange contractsNote 4 116,855 Receivable for futures variation marginNote 4 116,263 Prepaid expenses 19,081 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 31,138 Payable for open mortgage-backed dollar rollsNote 4 6,358,475 Payable for investment securities purchased 2,661,590 Securities sold short, at value (proceeds $2,492,970) See Statement of Securities Sold Short 2,435,787 Payable for shares of Common Stock redeemed 77,138 Unrealized depreciation on forward foreign currency exchange contractsNote 4 59,003 Accrued expenses 72,650 Net Assets ($) Composition of Net Assets ($): Paid-in capital 51,400,500 Accumulated undistributed investment incomenet 502,380 Accumulated net realized gain (loss) on investments 632,942 Accumulated net unrealized appreciation (depreciation) on investments and securities sold short (including $119,453 net unrealized appreciation on financial futures) 1,666,555 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 45,046,035 7,255,613 1,900,729 Shares Outstanding 3,313,971 536,064 139,697 Net Asset Value Per Share ($) See notes to financial statements. 30 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Interest 1,225,606 Dividends; Affiliated issuers 9,920 Total Income Expenses: Management feeNote 3(a) 180,374 Shareholder servicing costsNote 3(c) 102,949 Auditing fees 47,464 Registration fees 39,923 Distribution feesNote 3(b) 37,006 Prospectus and shareholders reports 15,211 Custodian feesNote 3(c) 13,730 Directors fees and expensesNote 3(d) 3,041 Legal fees 1,141 Loan commitment feesNote 2 304 Miscellaneous 54,946 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (165,310) Lessreduction in fees due to earnings creditsNote 1(c) (649) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 536,749 Short sale transactions (335,063) Net realized gain (loss) on options transactions 67,741 Net realized gain (loss) on financial futures 616,417 Net realized gain (loss) on forward foreign currency exchange contracts 14,714 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, foreign currency transactions, financial futures, options transactions, securities sold short and forward foreign currency exchange contracts [including $166,998 net unrealized appreciation on financial futures, $108,683 net unrealized appreciation on forward foreign currency exchange contracts, ($7,471) net unrealized (depreciation) on options transactions and $57,183 net unrealized appreciation on securities sold short] 2,245,403 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 31 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 2008 Operations ($): Investment incomenet 905,396 554,593 Net realized gain (loss) on investments 900,558 (80,513) Net unrealized appreciation (depreciation) on investments 2,245,403 (597,632) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (577,992) (469,586) Class C Shares (81,570) (44,118) Class I Shares (22,042) (27,499) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 35,110,709 4,351,598 Class C Shares 6,345,254 2,103,219 Class I Shares 1,280,370  Dividends reinvested: Class A Shares 530,469 463,316 Class C Shares 38,540 24,140 Class I Shares 21,855 27,499 Cost of shares redeemed: Class A Shares (7,378,938) (753,563) Class C Shares (2,366,851) (352,499) Class I Shares (102,447)  Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 17,353,663 12,154,708 End of Period Undistributed investment incomenet 502,380 147,078 32 Year Ended October 31, 2009 2008 Capital Share Transactions: Class A Shares sold 2,679,081 347,091 Shares issued for dividends reinvested 41,507 36,791 Shares redeemed (563,973) (59,754) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 488,329 168,780 Shares issued for dividends reinvested 3,029 1,917 Shares redeemed (180,866) (28,074) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 96,039  Shares issued for dividends reinvested 1,716 2,183 Shares redeemed (7,669)  Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 12.12 12.62 12.79 12.50 Investment Operations: Investment incomenet b .37 .52 .56 .32 Net realized and unrealized gain (loss) on investments 1.44 (.48) (.11) .16 Total from Investment Operations 1.81 .04 .45 .48 Distributions: Dividends from investment incomenet (.34) (.54) (.53) (.19) Dividends from net realized gain on investments   (.09)  Total Distributions (.34) (.54) (.62) (.19) Net asset value, end of period 13.59 12.12 12.62 12.79 Total Return (%) c 15.15 .21 3.57 3.86 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 1.90 2.01 3.32 e Ratio of net expenses to average net assets .90 .90 .89 .88 e Ratio of net investment income to average net assets 2.87 4.16 4.45 3.99 e Portfolio Turnover Rate f 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 45,046 14,026 10,512 10,006 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 34 Year Ended October 31, Class C Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 12.08 12.58 12.77 12.50 Investment Operations: Investment incomenet b .27 .41 .47 .25 Net realized and unrealized gain (loss) on investments 1.44 (.47) (.13) .17 Total from Investment Operations 1.71 (.06) .34 .42 Distributions: Dividends from investment incomenet (.26) (.44) (.44) (.15) Dividends from net realized gain on investments   (.09)  Total Distributions (.26) (.44) (.53) (.15) Net asset value, end of period 13.53 12.08 12.58 12.77 Total Return (%) c 14.32 (.55) 2.73 3.41 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.20 2.75 2.79 4.12 e Ratio of net expenses to average net assets 1.65 1.65 1.64 1.61 e Ratio of net investment income to average net assets 2.11 3.40 3.71 3.28 e Portfolio Turnover Rate f 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 7,256 2,726 1,044 985 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 12.13 12.62 12.80 12.50 Investment Operations: Investment incomenet c .40 .56 .59 .33 Net realized and unrealized gain (loss) on investments 1.44 (.48) (.12) .17 Total from Investment Operations 1.84 .08 .47 .50 Distributions: Dividends from investment incomenet (.36) (.57) (.56) (.20) Dividends from net realized gain on investments   (.09)  Total Distributions (.36) (.57) (.65) (.20) Net asset value, end of period 13.61 12.13 12.62 12.80 Total Return (%) 15.38 .54 3.75 4.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.64 1.78 3.08 e Ratio of net expenses to average net assets .65 .65 .64 .63 e Ratio of net investment income to average net assets 3.12 4.41 4.70 4.25 e Portfolio Turnover Rate f 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 1,901 602 599 577 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From March 15, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008, 2007 and 2006, were 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 36 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Total Return Advantage Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The funds investment objective seeks to maximize total return through capital appreciation and income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 300 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 821,979 Class A, 44,635 Class C and 46,034 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of 38 Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury Securities  1,155,041  Asset-Backed  2,990,642  Corporate Bonds  15,436,759  Foreign Government  487,877  Municipal Bonds  41,353  U.S. Government Agencies/ Mortgage-Backed  24,225,622  Commercial Mortgage-Backed  3,058,916  Mutual Funds 5,241,000   Other Financial Instruments  211,576 116,855  Liabilities ($) Investments in Securities Sold, Not Yet Purchased  (2,435,787)  Other Financial Instruments  (92,123) (59,003)   Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 40 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: It is the policy of the fund to declare and pay dividends from investment income-net, quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net real- The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) ized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 30, 2009, the Board of Directors declared a cash dividend of $.103, $.079 and $.111 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 2, 2009 (ex-dividend date), to shareholders of record as of the close of business on October 30, 2009. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $884,889, undistributed capital gains $555,775 and unrealized appreciation $1,361,213. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $681,604 and $541,203, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains and losses on mortgage-backed securities and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $131,510 and 42 decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken from November 1, 2008 through March 1, 2010, that, if the funds aggregate expenses, exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest expense, commitment fees, shareholder services plan fees and extraordinary expenses, exceed an annual rate of .65% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager will bear, such excess expense.The reduction in management fee, pursuant to the undertaking, amounted to $165,310 during the period ended October 31, 2009. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2009, the Distributor retained $8,999 from commissions earned on sales of the funds Class A shares and $40 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class C shares were charged $37,006 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A and Class C shares were charged $67,317 and $12,335, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $5,377 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 44 2009, the fund was charged $649 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $13,730 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $6,397 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $23,890, Rule 12b-1 distribution plan fees $4,410, shareholder services plan fees $10,511, custodian fees $6,058, chief compliance officer fees $3,897 and transfer agency per account fees $1,193, which are offset against an expense reimbursement currently in effect in the amount of $18,821. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The following summarizes the aggregate amount of purchases and sales (including paydowns) of investment securities and securities sold short, excluding short-term securities, financial futures, options transactions and forward contracts during the period ended October 31, 2009, of which $54,605,577 in purchases and $54,761,895 in sales were from mortgage dollar roll transactions: Purchases ($) Sales ($) Long transactions 160,900,428 124,784,231 Short sale transactions 67,574,124 69,732,031 Total The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 211,576 Interest rate risk 1 92,123 Foreign exchange risk 2 116,855 Foreign exchange risk 3 59,003 Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest rate 616,417 67,741  Foreign exchange   14,714 Total 46 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 7 Forward Underlying risk Futures Options Contracts Total Interest rate 166,998 (7,471)  Foreign exchange   108,683 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on investments, financial futures, options transactions, forward foreign currency exchange contracts and swap transactions. During the period ended October 31, 2009, the average market value of interest rate contracts was $25,509,535, which represented 77.78% of average net assets.The average market value of options contracts was $16,551, which represented .05% of average net assets. The average market value of forward contracts was $4,142,231, which represented 12.63% of average net assets. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund would incur a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security.The fund would realize a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian, of permissible liquid assets sufficient to cover its short position.At October 31, 2009, securities sold short and their related market values and proceeds are set forth in the Statement of Securities Sold Short. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date.The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund 48 would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended October 31, 2009: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2008 20,000 29,815 Contracts written 24,000 66,303 Contracts terminated: Closed 30,000 58,582 28,377 30,205 Expired 14,000 37,536  37,536 Total contracts terminated 44,000 96,118 28,377 67,741 Contracts Outstanding October 31, 2009   The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, expiring 12/16/2009 1,263,315 1,083,305 1,131,896 48,591 Australian Dollar, expiring 12/16/2009 680,247 584,311 609,482 25,171 Australian Dollar, expiring 12/16/2009 55,000 47,459 49,278 1,819 Australian Dollar, expiring 12/16/2009 144,000 129,528 129,020 (508) Australian Dollar, expiring 12/16/2009 24,800 22,866 22,220 (646) Australian Dollar, expiring 12/16/2009 99,200 91,464 88,880 (2,584) Australian Dollar, expiring 12/16/2009 160,800 146,750 144,072 (2,678) Australian Dollar, expiring 12/16/2009 40,200 36,688 36,018 (670) 50 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, expiring 12/16/2009 22,650 34,063 33,328 (735) Japanese Yen, expiring 12/16/2009 57,342,089 625,319 637,205 11,886 Japanese Yen, expiring 12/16/2009 27,927,000 313,539 310,334 (3,205) New Zealand Dollar, expiring 12/16/2009 339,354 235,504 242,666 7,162 New Zealand Dollar, expiring 12/16/2009 113,000 82,522 80,804 (1,718) New Zealand Dollar, expiring 12/16/2009 183,200 137,538 131,003 (6,535) New Zealand Dollar, expiring 12/16/2009 45,800 34,385 32,751 (1,634) New Zealand Dollar, expiring 12/16/2009 68,400 51,013 48,912 (2,101) New Zealand Dollar, expiring 12/16/2009 273,600 204,050 195,647 (8,403) Norwegian Krone, expiring 12/16/2009 1,079,182 181,924 188,127 6,203 Swiss Franc, expiring 12/16/2009 35,258 34,829 34,379 (450) Sales: Proceeds ($) British Pound, expiring 12/16/2009 741,242 1,227,895 1,216,214 11,681 British Pound, expiring 12/16/2009 135,000 215,026 221,505 (6,479) British Pound, expiring 12/16/2009 63,000 100,170 103,369 (3,199) British Pound, expiring 12/16/2009 51,200 83,129 84,008 (879) British Pound, expiring 12/16/2009 204,800 332,516 336,032 (3,516) British Pound, expiring 12/16/2009 52,000 85,102 85,320 (218) British Pound, expiring 12/16/2009 13,000 21,275 21,330 (55) British Pound, expiring 12/16/2009 9,200 15,127 15,095 32 British Pound, expiring 12/16/2009 36,800 60,507 60,380 127 Canadian Dollar, expiring 12/16/2009 28,400 26,678 26,247 431 The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Canadian Dollar, expiring 12/16/2009 19,484 18,303 18,007 296 Euro, expiring 12/16/2009 958,360 1,397,381 1,410,171 (12,790) Norwegian Krone, expiring 12/16/2009 122,400 22,082 21,337 745 Swedish Krona, expiring 12/16/2009 569,690 83,056 80,345 2,711 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2009, the cost of investments for federal income tax purposes was $51,312,748; accordingly, accumulated net unrealized appreciation on investments was $1,324,462, consisting of $1,529,828 gross unrealized appreciation and $205,366 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 52 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Total Return Advantage Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and securities sold short, of Dreyfus Total Return Advantage Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of DreyfusTotal Return Advantage Fund at October 31, 2009, the results of its operations for the year then ended,the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 The Fund 53 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 96.98% of ordinary income dividends paid during the fiscal year ended October 31, 2009 as qualifying interest related dividends. 54 OFFICERS OF THE FUND (Unaudited) J. DAVID OFFICER, President since December 2006. Chairman, President and Chief Executive Officer of Founders Asset Management LLC, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 173 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 2000. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 46 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. 58 JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 196 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 192 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 59 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 52 Statement of Financial Futures 53 Statement of Assets and Liabilities 54 Statement of Operations 55 Statement of Changes in Net Assets 57 Financial Highlights 60 Notes to Financial Statements 77 Report of Independent Registered Public Accounting Firm 78 Important Tax Information 79 Board Members Information 82 Officers of the Fund FOR MORE INFORMATION Back Cover Global Alpha Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Global Alpha Fund, covering the 12-month period from November 1, 2008, through October 31, 2009. Recent reports of positive economic growth in the United States, European and Asian markets may have signaled the end of the deep global recession that technically began here in the U.S. in late 2007. Signs that the world economies finally have turned a corner include inventory rebuilding among manufacturers, improvements in domestic housing, and more robust consumer spending. These developments helped fuel a sustained worldwide stock rally since the early spring, with the most beaten-down securities in less developed nations generally leading the rebound. Higher-quality stocks within more developed markets have participated in the rally, but have so far lagged on a relative performance basis. In our judgment, the global financial markets currently appear poised to enter into a new phase in which underlying fundamentals, such as sound capital and financial structuresand not bargain huntingare likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the global economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the risk that may accompany unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through October 31, 2009, as provided by Helen Potter, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2009, Global Alpha Funds Class A shares produced a total return of 22.83%, Class C shares returned 21.94% and Class I shares returned 23.29%. 1 In comparison, the funds benchmark, a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index 1+ World Index (half-hedged), produced a total return of 14.36% for the same period. 2 Separately, the Morgan Stanley Capital International World Index (half-hedged) produced a total return of 15.37%, and the Citigroup World Government Bond Index 1+ World Index (half-hedged) produced a 11.41% total return for the same period. A severe recession and banking crisis sent prices of stocks and higher yielding bonds sharply lower in late 2008 and early 2009, but a sustained rally in anticipation of an economic recovery more than offset those losses over the remainder of the reporting period. The funds returns were higher than its benchmark, due primarily to overweighted exposure to global stocks and the effectiveness of all four of the quantitative factors underlying the funds investment process. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets.The strategy utilizes a proprietary, fundamentals-based quantitative model to construct and optimally integrate a diverse set of four alpha-generating signals: stock markets vs. bond markets within each country, country allocation among equity markets, country allocation among sovereign bond markets and currency allocation. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Canada, Japan, Australia and many Western European countries. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Volatility Continued as Global Markets Recovered The worlds financial markets endured a year of extreme volatility. In the final months of 2008, a credit crisis affecting major financial institutions nearly led to the collapse of the global banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence in most markets exacerbated the most severe global economic downturn since the 1930s. These influences fueled a bear market that drove some financial markets to multi-year lows by the first quarter of 2009. Market sentiment began to improve in early March, as massive government-led stimulus measures were enacted across the globe. As these measures gained traction, global economic activity rebounded much faster than expected. All regions of the world produced positive economic growth by the end of the reporting period, and global financial markets rallied sharply, with the emerging markets leading the way. Conversely, traditional safe havens, such as the sovereign bonds of developed nations, gave back some of the gains they had achieved in a flight to quality during the downturn. Quantitative Process Bolstered Fund Performance As 2009 unfolded, indiscriminate selling pressure during the financial crisis gave way to more disciplined discrimination by investors among global stock, bond and currency markets. As a result, all four of the alpha-generating signals considered by our investment process contributed positively to the funds relative performance. A generally overweighted allocation to global stocks boosted relative performance for the reporting period, as strong results since March more than offset earlier losses. In addition, results from our country selection models proved favorable. For example, a bias toward bond markets in the United Kingdom and United States added significant alpha over the first half of the reporting period as the Bank of England and the Federal Reserve Board reduced short-term interest rates and enacted emergency liquidity programs. When investors began to re-focus on fundamentals in March, our country equity selection model added value through an overweighted position in Spanish stocks and underweighted exposure to Japanese equities. 4 Finally, currency decisions added value during the reporting period, particularly when market volatility subsided later in the reporting period. An overweighted position in the Australian dollar was the greatest currency-related contributor to the funds relative performance. Continuing to Seek Relative Value Opportunities The dramatic mispricing of global stock markets during the downturn was corrected during the subsequent rally, prompting us to reduce the funds overall allocation to global stocks toward a position that is roughly in line with the benchmark. However, as of the reporting periods end, we have continued to find relative value opportunities in certain markets. For example, we have reallocated assets from Spanish stocks to other European equity markets, such as France and Germany. In global bond markets, wider yield differences along the maturity spectrum have created opportunities in government bond markets in the United States,Australia and Euro-area (ex-U.K.) countries.We have generally maintained the funds underweighted positions in Japanese stocks and bonds.A significant drop in risk aversion has led to a more conducive environment to take advantage of relative mispricings in currency markets, and the fund has maintained an overweighted position in the Australian dollar and underweighted allocations to the U.S. dollar and the British pound. November 16, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCES: Morgan Stanley Capital International and Citigroup  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East.The Citigroup World Government Bond Index includes the 22 government bond markets. The Fund 5 FUND PERFORMANCE  Source: FactSet Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Global Alpha Fund on May 2, 2006 (inception date) to a $10,000 investment made on that date in each of the following: the Morgan Stanley Capital International World Index (the MSCI Index) (half-hedged); the Citigroup World Government Bond Index 1 + World Index (the CWGB Index) (half-hedged); and an unmanaged hybrid index composed of 60% MSCI Index and 40% CWGB Index (the Hybrid Index) (half-hedged). Returns assume all dividends and capital gain distributions are reinvested. The fund invests primarily in instruments that provide exposure to global equity, bond and currency markets.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The MSCI Index (half-hedged) is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested.The CWGB Index (half-hedged) is an unmanaged index that tracks the performance of 22 government bond markets. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/09 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 5/2/06 15.73% 5.34% without sales charge 5/2/06 22.83% 3.73% Class C shares with applicable redemption charge  5/2/06 20.94% 4.44% without redemption 5/2/06 21.94% 4.44% Class I shares 5/2/06 23.29% 3.42% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Alpha Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 11.26 $ 15.01 $ 9.16 Ending value (after expenses) $1,201.00 $1,196.90 $1,203.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class C Class I Expenses paid per $1,000  $ 10.31 $ 13.74 $ 8.39 Ending value (after expenses) $1,014.97 $1,011.54 $1,016.89  Expenses are equal to the funds annualized expense ratio of 2.03% for Class A, 2.71% for Class C and 1.65% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2009 Common Stocks59.6% Shares Value ($) Australia2.5% AGL Energy 1,165 14,421 Alumina 6,059 a 8,862 Amcor 1,623 8,373 AMP 5,155 27,030 Asciano Group 5,000 a 6,775 ASX 507 15,245 Australia & New Zealand Banking Group 5,416 110,584 AXA Asia Pacific Holdings 2,444 9,136 Bendigo and Adelaide Bank 1,460 11,819 BHP Billiton 7,722 254,542 BlueScope Steel 4,602 12,135 Brambles 3,602 22,630 CFS Retail Property Trust 2,267 3,882 Coca-Cola Amatil 754 7,179 Cochlear 74 4,257 Commonwealth Bank of Australia 3,509 162,153 Computershare 633 6,151 Crown 1,748 12,669 CSL 1,444 40,750 Dexus Property Group 10,980 7,812 Fortescue Metals Group 1,686 a 5,658 Fosters Group 4,781 23,382 Goodman Group 11,621 6,390 GPT Group 14,123 7,323 Incitec Pivot 2,270 5,294 Insurance Australia Group 5,073 17,022 Leighton Holdings 197 6,239 Lend Lease 1,279 10,562 Macquarie Group 778 33,925 Macquarie Infrastructure Group 6,011 7,760 Metcash 3,159 13,353 National Australia Bank 4,452 117,387 Newcrest Mining 1,163 33,218 OneSteel 3,419 9,299 Orica 953 20,329 Origin Energy 2,128 30,336 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Australia (continued) OZ Minerals 7,338 a 7,730 Paladin Energy 1,333 a 4,862 QBE Insurance Group 2,375 47,985 Rio Tinto 1,029 57,362 Santos 2,009 26,779 Sims Metal Management 204 3,629 Sonic Healthcare 1,046 13,001 Stockland 5,538 18,451 Suncorp-Metway 3,099 24,204 TABCORP Holdings 2,151 13,711 Tatts Group 1,524 3,383 Telstra 11,208 33,519 Toll Holdings 1,882 14,268 Transurban Group 1,655 6,744 Wesfarmers 2,380 58,865 Wesfarmers-PPS 190 4,778 Westfield Group 5,055 54,319 Westpac Banking 6,732 157,369 Woodside Petroleum 1,176 49,600 Woolworths 2,881 73,973 WorleyParsons 465 10,842 Austria.1% Erste Group Bank 423 17,163 OMV 364 15,097 Raiffeisen International Bank Holding 116 6,867 Telekom Austria 797 13,112 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 172 7,763 Vienna Insurance Group 90 5,098 Voestalpine 272 9,371 Belgium.3% Anheuser-Busch InBev 1,642 77,538 Anheuser-Busch InBev (STRIP) 1,224 a 9 Belgacom 367 13,808 Colruyt 37 8,836 10 Common Stocks (continued) Shares Value ($) Belgium (continued) Compagnie Nationale a Portefeuille 78 4,092 Delhaize Group 215 14,656 Dexia 1,226 a 10,275 Fortis 5,032 a 21,917 Fortis (Rights) 12,089 a 0 Groupe Bruxelles Lambert 201 17,809 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 373 a 16,136 Mobistar 79 5,452 Solvay 146 14,401 UCB 236 10,122 Umicore 272 8,327 Canada.0% Tim Hortons 370 Denmark.3% AP MollerMaersk, Cl. A 1 6,721 AP MollerMaersk, Cl. B 3 20,697 Carlsberg, Cl. B 253 17,906 Coloplast, Cl. B 81 6,656 Danske Bank 1,018 a 23,663 DSV 645 a 10,140 Novo Nordisk, Cl. B 1,017 63,511 Novozymes, Cl. B 109 10,059 Topdanmark 63 a 9,130 TrygVesta 63 4,571 Vestas Wind Systems 460 a 32,694 William Demant Holding 89 a 6,378 Finland.4% Elisa 488 9,497 Fortum 994 23,656 Kesko, Cl. B 220 7,362 Kone, Cl. B 373 14,006 Metso 304 8,545 Neste Oil 313 5,569 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Finland (continued) Nokia 8,533 108,652 Nokian Renkaat 388 8,324 Orion, Cl. B 345 6,582 Outokumpu 298 4,964 Pohjola Bank 426 4,764 Rautaruukki 329 6,757 Sampo, Cl. A 1,022 24,609 Sanoma 347 6,441 Stora Enso, Cl. R 1,381 a 10,514 UPM-Kymmene 1,315 15,871 Wartsila 212 7,723 France3.2% Accor 347 16,729 Aeroports de Paris 60 4,580 Air France 457 a 7,053 Air Liquide 568 61,513 Alcatel-Lucent 5,602 a 21,242 Alstom 455 31,771 Atos Origin 175 a 8,247 AXA 3,568 89,574 BioMerieux 15 1,674 BNP Paribas 2,098 159,263 Bouygues 500 23,718 Bureau Veritas 111 6,142 Cap Gemini 312 14,551 Carrefour 1,442 62,275 Casino Guichard Perrachon 120 9,593 Christian Dior 151 15,145 Cie de Saint-Gobain 835 41,032 Cie Generale dOptique Essilor International 490 27,581 Cie Generale de Geophysique-Veritas 458 a 9,126 CNP Assurances 100 9,704 Compagnie Generale des Etablissements Michelin, Cl. B 357 26,626 Credit Agricole 2,020 39,058 Dassault Systemes 153 8,875 12 Common Stocks (continued) Shares Value ($) France (continued) EDF 536 30,052 Eiffage 95 5,206 Eramet 10 3,142 Eurazeo 68 4,303 Eutelsat Communications 231 a 7,379 France Telecom 4,169 103,708 GDF Suez 2,749 115,617 Gecina 42 4,496 Groupe Danone 1,251 75,594 Hermes International 129 18,042 ICADE 48 5,076 Iliad 42 4,567 Imerys 92 5,077 Ipsen 26 1,330 JC Decaux 159 a 3,230 Klepierre 207 8,620 LOreal 544 55,920 Lafarge 440 35,998 Lagardere 273 12,408 Legrand 238 6,496 LVMH Moet Hennessy Louis Vuitton 557 58,062 M6-Metropole Television 334 8,089 Natixis 1,937 a 10,975 Neopost 109 9,588 PagesJaunes Groupe 318 3,915 Pernod-Ricard 436 36,533 Peugeot 316 a 10,376 PPR 181 19,858 Publicis Groupe 265 10,127 Renault 442 a 19,956 Safran 407 6,606 Sanofi-Aventis 2,400 176,151 Schneider Electric 530 55,529 SCOR 394 10,071 Societe BIC 95 6,629 Societe Des Autoroutes Paris-Rhin-Rhone 58 a 4,377 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Societe Generale 1,043 69,835 Societe Generale (Rights) 1,125 a 4,946 Societe Television Francaise 1 424 6,697 Sodexo 215 12,343 Suez Environnement 614 13,711 Technip 247 15,609 Thales 233 11,352 Total 4,871 292,040 Unibail-Rodamco 184 40,980 Vallourec 135 21,452 Veolia Environnement 852 28,002 Vinci 961 50,520 Vivendi 2,664 74,347 Germany2.3% Adidas 445 20,682 Allianz 1,037 119,404 BASF 2,114 113,847 Bayer 1,750 121,950 Bayerische Motoren Werke 762 37,433 Beiersdorf 210 12,982 Celesio 112 2,791 Commerzbank 1,701 a 17,819 Daimler 2,065 100,788 Deutsche Bank 1,356 99,145 Deutsche Boerse 447 36,353 Deutsche Lufthansa 309 4,787 Deutsche Post 1,972 33,446 Deutsche Telekom 6,496 89,040 E.ON 4,349 167,412 Fresenius Medical Care & Co. 441 21,440 GEA Group 380 7,193 Hannover Rueckversicherung 81 a 3,662 HeidelbergCement 342 20,553 Henkel & Co. 177 6,957 Infineon Technologies 2,147 a 9,709 14 Common Stocks (continued) Shares Value ($) Germany (continued) K+S 342 18,761 Linde 346 36,445 MAN 245 20,236 Merck 171 16,125 Metro 273 15,210 Muenchener Rueckversicherungs 473 75,121 RWE 959 84,473 Salzgitter 53 4,789 SAP 1,965 89,297 Siemens 1,882 170,690 Solarworld 192 4,170 Suedzucker 90 1,867 ThyssenKrupp 765 24,719 Volkswagen 215 35,097 Greece.2% Alpha Bank 864 a 16,942 Bank of Cyprus Public 1,364 10,968 Coca-Cola Hellenic Bottling 449 11,858 EFG Eurobank Ergasias 769 a 12,367 Hellenic Petroleum 240 2,939 Hellenic Telecommunications Organization 542 9,196 Marfin Investment Group 1,947 a 7,871 National Bank of Greece 1,379 a 51,456 OPAP 554 14,223 Piraeus Bank 700 a 12,239 Public Power 384 a 7,904 Titan Cement 222 7,760 Hong Kong.7% Bank of East Asia 3,540 12,363 BOC Hong Kong Holdings 8,500 19,569 Cheung Kong Holdings 3,000 38,008 Cheung Kong Infrastructure Holdings 1,000 3,565 CLP Holdings 4,500 30,142 Esprit Holdings 2,500 16,366 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Hang Lung Group 1,000 5,017 Hang Lung Properties 5,000 18,845 Hang Seng Bank 1,900 26,960 Henderson Land Development 3,000 21,151 Hong Kong & China Gas 9,000 21,457 Hong Kong Exchanges & Clearing 2,500 43,949 HongKong Electric Holdings 3,500 18,699 Hopewell Holdings 1,000 3,156 Hutchison Whampoa 5,000 35,004 Kerry Properties 1,500 8,421 Li & Fung 6,000 24,846 Link REIT 5,500 c 12,461 MTR 2,000 7,065 New World Development 6,000 12,860 Shangri-La Asia 2,000 3,838 Sino Land 4,000 7,626 Sun Hung Kai Properties 3,000 45,498 Swire Pacific, Cl. A 2,000 24,417 Wharf Holdings 3,000 16,129 Wheelock & Co. 3,000 9,566 Ireland.1% Anglo Irish Bank 3,069 a,b 1,719 CRH 1,563 38,395 Elan 1,537 a 8,187 Kerry Group, Cl. A 333 9,900 Italy1.1% A2A 1,653 3,066 ACEA 123 1,446 Assicurazioni Generali 2,741 69,393 Atlantia 677 16,082 Banca Carige 966 2,738 Banca Monte dei Paschi di Siena 5,510 10,520 Banca Popolare di Milano Scarl 1,286 9,620 Banco Popolare 1,686 a 14,752 16 Common Stocks (continued) Shares Value ($) Italy (continued) Enel 14,988 89,672 ENI 5,936 148,102 Fiat 1,721 a 25,799 Finmeccanica 1,035 17,470 Intesa Sanpaolo 17,529 a 74,357 Intesa Sanpaolo-RSP 2,967 9,740 Luxottica Group 184 a 4,488 Mediaset 1,052 6,872 Mediobanca 1,059 13,566 Mediobanca (Warrants 3/18/11) 1,274 a 0 Parmalat 4,031 11,223 Saipem 594 17,651 Snam Rete Gas 3,831 18,653 Telecom Italia 22,753 36,357 Telecom Italia-RSP 14,376 15,919 Terna Rete Elettrica Nazionale 2,691 10,710 UniCredit 32,457 a 109,665 Unione di Banche Italiane 1,363 19,577 Japan6.5% 77 Bank 1,000 5,762 Acom 9 113 Advantest 400 8,726 Aeon 1,500 13,297 Aioi Insurance 1,000 4,369 Aisin Seiki 400 10,016 Ajinomoto 2,000 18,630 All Nippon Airways 2,000 5,511 Amada 1,000 6,100 Asahi Breweries 900 15,900 Asahi Glass 2,000 16,566 Ashai Kasei 3,000 14,714 Astellas Pharma 1,000 36,407 Bank of Kyoto 1,000 9,071 Bank of Yokohama 3,000 14,479 Benesse Holdings 200 8,820 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Bridgestone 1,400 22,821 Brother Industries 800 8,992 Canon 2,400 89,560 Casio Computer 900 6,503 Central Japan Railway 3 19,918 Chiba Bank 2,000 12,167 Chubu Electric Power 1,500 33,443 Chugai Pharmaceutical 500 9,788 Chugoku Electric Power 700 14,139 Chuo Mitsui Trust Holdings 3,000 10,801 Citizen Holdings 400 2,247 Cosmo Oil 1,000 2,593 Credit Saison 600 6,707 Dai Nippon Printing 1,000 12,375 Daicel Chemical Industries 1,000 6,000 Daido Steel 1,000 3,388 Daiichi Sankyo 1,500 29,518 Daikin Industries 500 16,945 Daito Trust Construction 200 8,315 Daiwa House Industry 1,000 10,548 Daiwa Securities Group 4,000 21,140 Denki Kagaku Kogyo Kabushiki Kaisha 2,000 7,301 Denso 1,100 29,880 Dentsu 500 10,557 DIC 3,000 4,898 Dowa Holdings 1,000 5,710 East Japan Railway 800 50,988 Eisai 600 21,143 Electric Power Development 300 9,309 Elpida Memory 500 a 6,412 FamilyMart 200 5,922 Fanuc 400 33,411 Fast Retailing 100 16,438 Fuji Electric Holdings 2,000 3,671 Fuji Heavy Industries 1,000 3,842 FUJIFILM Holdings 1,100 31,435 18 Common Stocks (continued) Shares Value ($) Japan (continued) Fujitsu 4,000 23,128 Fukuoka Financial Group 2,000 7,215 Furukawa Electric 2,000 7,503 Gunma Bank 1,000 5,174 Hachijuni Bank 1,000 5,827 Hankyu Hashin Holdings 3,000 13,322 Hirose Electric 100 10,305 Hiroshima Bank 1,000 3,799 Hisamitsu Pharmaceutical 100 3,407 Hitachi 8,000 25,657 Hitachi Construction Machinery 300 6,921 Hokkaido Electric Power 400 7,681 Hokuhoku Financial Group 3,000 6,401 Hokuriku Electric Power 500 11,395 Honda Motor 3,800 116,930 HOYA 1,000 21,778 Ibiden 300 10,604 IHI 4,000 a 7,463 INPEX 2 16,273 Isetan Mitsukoshi Holdings 880 8,304 Isuzu Motors 4,000 8,273 ITOCHU 3,000 18,638 J Front Retailing 1,200 5,633 Jafco 100 2,659 Japan Real Estate Investment 1 7,975 Japan Retail Fund Investment 1 4,720 Japan Steel Works 1,000 10,926 Japan Tobacco 11 30,489 JFE Holdings 1,100 35,225 JGC 1,000 19,098 Joyo Bank 2,000 8,703 JS Group 600 9,757 JSR 500 9,679 JTEKT 500 5,257 Jupiter Telecommunications 3 2,741 Kajima 3,000 7,011 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Kaneka 1,000 6,481 Kansai Electric Power 1,700 36,744 Kao 1,000 22,336 Kawasaki Heavy Industries 4,000 9,868 Kawasaki Kisen Kaisha 2,000 a 7,252 KDDI 7 36,988 Keihin Electric Express Railway 1,000 7,928 Keio 1,000 6,274 Keyence 110 21,704 Kintetsu 4,000 14,082 Kirin Holdings 2,000 32,629 Kobe Steel 6,000 10,785 Komatsu 2,100 40,581 Konami 400 7,179 Konica Minolta Holdings 1,000 9,275 Kubota 2,000 15,429 Kuraray 1,000 10,266 Kurita Water Industries 300 9,225 Kyocera 400 33,289 Kyowa Hakko Kirin 371 4,278 Kyushu Electric Power 800 16,271 Lawson 200 8,880 Leopalace21 500 2,675 Makita 300 9,974 Marubeni 4,000 19,834 Marui Group 900 5,101 Mazda Motor 3,000 6,659 Medipal Holdings 500 7,006 MEIJI Holdings 117 4,744 Minebea 1,000 4,156 Mitsubishi 3,100 65,856 Mitsubishi Chemical Holdings 3,000 11,097 Mitsubishi Electric 4,000 30,000 Mitsubishi Estate 3,000 45,297 Mitsubishi Gas Chemical 1,000 4,538 Mitsubishi Heavy Industries 7,000 24,479 20 Common Stocks (continued) Shares Value ($) Japan (continued) Mitsubishi Materials 3,000 7,890 Mitsubishi Motors 8,000 a 11,651 Mitsubishi Rayon 2,000 6,920 Mitsubishi Tanabe Pharma 1,000 12,780 Mitsubishi UFJ Financial Group 21,260 112,858 Mitsui & Co. 4,000 51,337 Mitsui Chemicals 2,000 6,831 Mitsui Engineering & Shipbuilding 3,000 7,672 Mitsui Fudosan 2,000 31,931 Mitsui Mining & Smelting 2,000 a 5,136 Mitsui OSK Lines 3,000 17,299 Mitsui Sumitomo Insurance Group Holdings 900 21,188 Mizuho Financial Group 28,600 56,540 Murata Manufacturing 500 24,505 Namco Bandai Holdings 700 7,174 NEC 5,000 13,969 NGK Insulators 1,000 22,360 NGK Spark Plug 1,000 11,252 Nidec 200 16,964 Nikon 1,000 18,562 Nintendo 200 50,716 Nippon Building Fund 1 8,210 Nippon Electric Glass 1,000 10,839 Nippon Express 2,000 8,059 Nippon Meat Packers 1,000 11,677 Nippon Mining Holdings 2,500 10,971 Nippon Oil 3,000 14,570 Nippon Paper Group 300 7,915 Nippon Sheet Glass 1,000 2,919 Nippon Steel 12,000 44,940 Nippon Telegraph & Telephone 1,200 49,300 Nippon Yusen 3,000 11,132 Nipponkoa Insurance 2,000 10,807 Nishi-Nippon City Bank 2,000 4,972 Nissan Motor 5,600 a 39,599 Nisshin Seifun Group 500 6,595 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Nisshin Steel 3,000 4,895 Nissin Foods Holdings 200 7,032 Nitori 50 4,054 Nitto Denko 400 11,859 Nomura Holdings 8,100 56,365 Nomura Real Estate Office Fund 1 6,155 Nomura Research Institute 300 6,472 NSK 1,000 5,699 NTN 2,000 7,424 NTT Data 3 8,552 NTT DoCoMo 35 50,701 Obayashi 2,000 7,438 Odakyu Electric Railway 2,000 16,247 OJI Paper 2,000 8,691 Olympus 1,000 30,959 Omron 600 10,103 Ono Pharmaceutical 200 9,532 Oriental Land 100 6,748 ORIX 270 17,502 Osaka Gas 4,000 13,388 Panasonic 4,000 55,144 Panasonic Electric Works 1,000 12,423 Promise 300 1,913 Rakuten 18 12,259 Resona Holdings 1,300 15,417 Ricoh 2,000 27,445 Rohm 200 13,098 Sankyo 100 5,666 Santen Pharmaceutical 100 3,434 Sanyo Electric 5,000 a 12,041 Sapporo Hokuyo Holdings 1,300 4,334 SBI Holdings 44 7,917 Secom 500 23,254 Sega Sammy Holdings 600 8,473 Seiko Epson 500 7,773 Sekisui Chemical 1,000 5,918 22 Common Stocks (continued) Shares Value ($) Japan (continued) Sekisui House 1,000 8,533 Seven & I Holdings 1,700 37,062 Seven Bank 1 2,429 Sharp 2,000 21,067 Shikoku Electric Power 500 14,039 Shimamura 100 9,505 Shimano 100 3,808 Shimizu 2,000 7,570 Shin-Etsu Chemical 900 47,148 Shinsei Bank 4,000 a 5,130 Shionogi & Co. 1,000 21,465 Shiseido 1,000 18,217 Shizuoka Bank 1,000 9,872 Showa Denko 4,000 7,577 Showa Shell Sekiyu 500 4,884 SMC 100 11,427 Softbank 1,700 39,681 Sojitz 4,300 7,879 Sompo Japan Insurance 2,000 11,867 Sony 2,300 67,219 Sony Financial Holdings 2 5,684 Stanley Electric 300 5,808 SUMCO 400 7,566 Sumitomo 2,500 24,206 Sumitomo Chemical 4,000 15,734 Sumitomo Electric Industries 1,700 20,327 Sumitomo Heavy Industries 1,000 4,478 Sumitomo Metal Industries 8,000 20,185 Sumitomo Metal Mining 1,000 15,559 Sumitomo Mitsui Financial Group 2,100 71,731 Sumitomo Realty & Development 1,000 18,686 Sumitomo Rubber Industries 600 5,499 Sumitomo Trust & Banking 3,000 15,397 Suruga Bank 1,000 8,988 Suzuken 200 7,116 Suzuki Motor 900 21,804 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) T & D Holdings 550 14,029 Taiheiyo Cement 3,000 3,461 Taisei 3,000 5,853 Taiyo Nippon Sanso 1,000 11,119 Takashimaya 1,000 6,643 Takeda Pharmaceutical 1,700 67,982 TDK 200 11,313 Teijin 3,000 8,749 Terumo 400 20,786 THK 200 3,404 Tobu Railway 2,000 10,881 Toho 200 3,007 Toho Gas 1,000 5,173 Tohoku Electric Power 1,100 22,548 Tokio Marine Holdings 1,600 40,939 Tokuyama 1,000 6,174 Tokyo Electric Power 2,800 68,724 Tokyo Electron 400 22,112 Tokyo Gas 5,000 19,683 Tokyo Tatemono 1,000 4,691 Tokyu 3,000 13,035 Tokyu Land 2,000 8,076 TonenGeneral Sekiyu 1,000 9,063 Toppan Printing 1,000 8,842 Toray Industries 3,000 16,912 Toshiba 9,000 50,551 Tosoh 2,000 5,342 TOTO 1,000 5,839 Toyo Seikan Kaisha 500 8,277 Toyota Industries 400 10,679 Toyota Motor 6,300 247,901 Toyota Tsusho 600 8,548 Trend Micro 500 17,361 Tsumura & Co. 100 3,417 Ube Industries 4,000 10,256 UNICHARM 100 9,527 24 Common Stocks (continued) Shares Value ($) Japan (continued) UNY 1,000 7,362 Ushio 200 3,086 West Japan Railway 4 14,139 Yahoo! Japan 39 11,858 Yakult Honsha 300 7,680 Yamada Denki 220 13,332 Yamaha 600 6,196 Yamaha Motor 600 7,046 Yamato Holdings 1,000 14,788 Yokogawa Electric 400 3,205 Luxembourg.2% ArcelorMittal 1,953 66,218 Millicom International Cellular, SDR 158 a 10,383 SES 600 13,062 Tenaris 1,063 18,962 Netherlands.8% Aegon 3,551 a 25,563 Akzo Nobel 523 31,082 ASML Holding 973 26,387 Corio 58 3,956 European Aeronautic Defence and Space 875 16,506 Fugro 169 9,477 Heineken 548 24,349 Heineken Holding 149 5,827 ING Groep 4,460 a 58,803 Koninklijke Ahold 2,691 34,066 Koninklijke DSM 328 14,441 KONINKLIJKE KPN 3,899 71,047 Koninklijke Philips Electronics 2,210 55,873 QIAGEN 506 a 10,527 Randstad Holding 243 a 9,286 Reed Elsevier 1,649 19,318 SBM Offshore 479 9,237 STMicroelectronics 1,559 12,626 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Netherlands (continued) TNT 845 22,541 Unilever 3,711 115,011 Wolters Kluwer 674 15,111 New Zealand.1% Auckland International Airport 3,880 5,610 Contact Energy 1,211 a 5,463 Fletcher Building 2,057 12,233 Sky City Entertainment Group 1,940 4,804 Telecom Corporation of New Zealand 4,764 8,691 Norway.2% DNB NOR 1,746 a 20,209 Norsk Hydro 1,535 a 10,170 Orkla 1,913 17,861 Renewable Energy 600 a 3,620 SeaDrill 686 a 14,399 StatoilHydro 2,553 60,891 Telenor 1,877 a 24,426 Yara International 470 15,722 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 7,793 Banco Espirito Santo 1,244 9,212 Brisa Auto-Estradas de Portugal 656 6,495 Cimpor-Cimentos de Portugal 565 4,419 Energias de Portugal 4,560 20,231 Galp Energia, Cl. B 365 6,161 Jeronimo Martins 521 4,651 Portugal Telecom 1,448 16,632 Singapore.4% Ascendas Real Estate Investment Trust 6,400 8,340 CapitaLand 6,500 18,820 CapitaMall Trust 7,000 7,850 City Developments 1,000 6,983 26 Common Stocks (continued) Shares Value ($) Singapore (continued) ComfortDelgro 7,000 7,600 Cosco Singapore 4,000 3,153 DBS Group Holdings 3,500 32,007 Flextronics International 1,658 a 10,744 Fraser and Neave 3,000 8,161 Genting Singapore 12,000 a 8,978 Golden Agri-Resources 16,640 a 4,988 Keppel 3,000 17,252 Noble Group 3,000 5,485 Oversea-Chinese Banking 6,000 32,292 SembCorp Industries 3,000 7,025 SembCorp Marine 3,000 7,314 Singapore Airlines 866 8,316 Singapore Exchange 2,000 11,369 Singapore Press Holdings 4,000 10,909 Singapore Technologies Engineering 3,000 6,066 Singapore Telecommunications 18,000 37,372 United Overseas Bank 3,000 35,930 UOL Group 2,000 4,755 Wilmar International 3,000 13,229 Spain1.4% Abertis Infraestructuras 744 15,906 Acciona 39 4,782 Acerinox 312 6,240 ACS Actividades de Construccion y Servicios 361 17,428 Banco Bilbao Vizcaya Argentaria 8,117 146,349 Banco de Sabadell 1,905 12,915 Banco de Valencia 276 2,350 Banco Popular Espanol 2,056 18,447 Banco Santander 18,612 301,934 Banco Santander (Rights) 19,921 a 3,527 Bankinter 353 3,740 Criteria Caixacorp 1,132 5,545 EDP Renovaveis 522 a 5,222 Enagas 243 5,027 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Gamesa Tecnologica 464 8,544 Gas Natural SDG 566 11,437 Grifols 170 2,760 Iberdrola 8,367 76,293 Iberdrola Renovables 2,143 9,581 Inditex 493 29,096 Indra Sistemas 130 3,071 Mapfre 1,575 6,786 Red Electrica 276 14,338 Repsol 1,662 44,544 Telefonica 9,662 271,288 Zardoya Otis 178 3,590 Sweden.8% Alfa Laval 818 10,258 Assa Abloy, Cl. B 733 13,126 Atlas Copco, Cl. A 1,623 22,436 Atlas Copco, Cl. B 924 11,352 Electrolux, Ser. B 586 a 14,399 Getinge, Cl. B 518 9,827 Hennes & Mauritz, Cl. B 1,163 67,277 Holmen, Cl. B 205 5,653 Husqvarna, Cl. B 1,032 a 6,643 Investor, Cl. B 1,065 19,237 Lundin Petroleum 806 a 7,017 Nordea Bank 7,349 81,118 Sandvik 2,451 27,871 Scania, Cl. B 919 12,066 Securitas, Cl. B 960 9,154 Skandinaviska Enskilda Banken, Cl. A 3,571 a 22,480 Skanska, Cl. B 979 14,714 SKF, Cl. B 919 14,919 SSAB, Cl. A 601 9,459 SSAB, Cl. B 264 3,807 Svenska Cellulosa, Cl. B 1,313 18,421 Svenska Handelsbanken, Cl. A 1,191 31,612 28 Common Stocks (continued) Shares Value ($) Sweden (continued) Swedbank, Cl. A 1,143 10,202 Swedish Match 627 13,113 Tele2, Cl. B 743 11,072 Telefonaktiebolaget LM Ericsson, Cl. B 6,789 73,252 TeliaSonera 5,083 34,240 Volvo, Cl. A 1,066 10,127 Volvo, Cl. B 2,632 25,619 Switzerland2.5% ABB 5,027 a 94,380 Actelion 230 a 12,721 Adecco 288 12,934 Aryzta 289 a 11,399 Baloise Holding 118 10,155 BKW FMB Energie 35 2,887 Compagnie Financiere Richemont, Cl. A 1,178 33,192 Credit Suisse Group 2,566 138,916 GAM Holding 528 6,480 Geberit 98 16,285 Givaudan 21 15,623 Holcim 556 a 35,583 Julius Baer Group 454 17,118 Kuehne & Nagel International 133 12,102 Lindt & Spruengli-PC 4 8,451 Logitech International 573 a 9,852 Lonza Group 112 8,742 Nestle 8,304 387,696 Nobel Biocare Holding 297 8,467 Novartis 4,825 253,204 Pargesa Holding 64 5,142 Roche Holding 1,603 257,763 Schindler Holding 161 11,050 SGS 11 14,767 Sonova Holding 113 11,672 Straumann Holding 19 4,600 Swatch Group 115 5,187 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Swatch Group-BR 76 17,845 Swiss Life Holding 77 a 9,277 Swiss Reinsurance 780 32,000 Swisscom 60 21,748 Syngenta 220 52,366 Synthes 144 17,152 UBS 8,112 a 137,015 Zurich Financial Services 335 77,155 United Kingdom6.6% 3i Group 2,323 10,097 Admiral Group 435 7,364 AMEC 800 10,635 Anglo American 2,992 a 109,240 Antofagasta 985 12,526 Associated British Foods 767 10,462 AstraZeneca 3,295 148,926 Autonomy 488 a 10,803 Aviva 6,153 38,906 BAE Systems 7,928 41,099 Balfour Beatty 1,187 5,199 Barclays 25,117 a 133,313 Berkeley Group Holdings 359 a 5,048 BG Group 7,646 132,964 BHP Billiton 5,023 136,076 BP 42,745 403,233 British Airways 2,242 a 6,719 British American Tobacco 4,544 145,532 British Land 2,011 15,653 British Sky Broadcasting Group 2,775 24,380 BT Group 17,393 37,643 Bunzl 1,080 11,830 Burberry Group 1,034 9,187 Cable & Wireless 6,603 15,782 Cadbury 3,070 38,990 Cairn Energy 316 a 13,762 30 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Capita Group 1,402 17,633 Carnival 369 11,538 Carphone Warehouse Group 1,573 4,773 Centrica 11,495 47,047 Cobham 2,739 9,915 Compass Group 4,467 28,569 Diageo 5,676 93,186 Drax Group 1,182 9,060 Eurasian Natural Resources 551 7,570 Experian 2,474 22,796 Firstgroup 1,660 10,294 Friends Provident Group 7,807 10,501 G4S 3,474 14,488 GlaxoSmithKline 11,826 243,666 Hammerson 1,670 11,182 Home Retail Group 2,492 11,966 HSBC Holdings 39,505 438,698 ICAP 1,300 8,717 Imperial Tobacco Group 2,304 68,360 Intercontinental Hotels Group 599 7,751 International Power 3,620 15,156 Invensys 1,914 8,928 Investec 1,384 9,972 J Sainsbury 2,973 16,167 Johnson Matthey 600 13,965 Kazakhmys 454 a 8,150 Kingfisher 5,397 19,892 Ladbrokes 2,194 4,401 Land Securities Group 1,790 19,533 Legal & General Group 13,542 17,523 Liberty International 1,079 8,023 Lloyds Banking Group 36,879 a 52,905 London Stock Exchange Group 518 7,266 Lonmin 314 a 7,572 Man Group 3,889 19,872 Marks & Spencer Group 3,827 21,606 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) National Grid 5,501 54,995 Next 448 13,255 Old Mutual 12,045 21,085 Pearson 1,961 26,910 Petrofac 403 6,254 Prudential 5,713 52,406 Randgold Resources 201 13,120 Reckitt Benckiser Group 1,373 68,687 Reed Elsevier 2,675 20,380 Rexam 1,726 7,881 Rio Tinto 3,120 138,496 Rolls-Royce Group 4,168 a 31,040 Royal Bank of Scotland Group 39,810 a 27,508 Royal Dutch Shell, Cl. A 8,081 240,697 Royal Dutch Shell, Cl. B 6,140 178,126 RSA Insurance Group 7,521 15,025 SABMiller 2,131 56,307 Sage Group 3,713 13,067 Schroders 426 7,724 Scottish & Southern Energy 2,066 36,745 Segro 1,674 9,740 Serco Group 1,169 9,741 Severn Trent 670 10,508 Shire 1,354 23,925 Smith & Nephew 1,999 17,810 Smiths Group 929 13,675 Standard Chartered 4,579 113,254 Standard Life 4,919 17,676 Tesco 17,960 120,593 Thomas Cook Group 1,084 3,658 Tomkins 3,173 8,792 Tui Travel 1,371 5,268 Tullow Oil 1,799 35,199 Unilever 2,914 87,852 United Utilities Group 1,526 11,080 Vedanta Resources 317 10,936 Vodafone Group 119,653 265,372 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Whitbread 532 11,163 WM Morrison Supermarkets 5,031 23,220 Wolseley 667 a 13,611 WPP 2,801 25,324 Xstrata 4,322 a 62,871 United States28.8% Abbott Laboratories 3,309 167,336 Abercrombie & Fitch, Cl. A 160 5,251 Accenture, Cl. A 1,311 48,612 ACE 718 a 36,876 Activision Blizzard 1,235 a 13,375 Adobe Systems 1,120 a 36,893 Advance Auto Parts 242 9,017 Advanced Micro Devices 1,469 a 6,757 AES 1,423 a 18,599 Aetna 955 24,859 Affiliated Computer Services, Cl. A 185 a 9,637 Aflac 999 41,449 AGCO 223 a 6,269 Agilent Technologies 737 a 18,233 Air Products & Chemicals 448 34,554 Airgas 137 6,077 Akamai Technologies 324 a 7,128 Alcoa 2,082 25,858 Allegheny Energy 325 7,417 Allegheny Technologies 214 6,604 Allergan 651 36,619 Alliance Data Systems 107 a 5,883 Alliant Energy 201 5,339 Allstate 1,089 32,202 Alpha Natural Resources 230 a 7,813 Altera 603 11,933 Altria Group 4,424 80,119 Amazon.com 735 a 87,325 AMB Property 339 c 7,451 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Ameren 544 13,241 American Eagle Outfitters 450 7,871 American Electric Power 1,019 30,794 American Express 2,277 79,331 American International Group 244 a 8,203 American Tower, Cl. A 850 a 31,297 Ameriprise Financial 572 19,831 AmerisourceBergen 643 14,242 AMETEK 272 9,490 Amgen 2,167 a 116,433 Amphenol, Cl. A 365 14,644 Anadarko Petroleum 1,072 65,317 Analog Devices 622 15,942 Annaly Capital Management 1,162 c 19,649 AON 532 20,487 Apache 720 67,766 Apollo Group, Cl. A 291 a 16,616 Apple 1,911 a 360,224 Applied Materials 2,842 34,672 Aqua America 230 3,554 Arch Capital Group 103 a 6,939 Arch Coal 388 8,404 Archer-Daniels-Midland 1,236 37,228 Arrow Electronics 221 a 5,600 Assurant 287 8,590 AT & T 12,635 324,340 Autodesk 459 a 11,443 Automatic Data Processing 1,072 42,666 AutoNation 293 a 5,051 AutoZone 70 a 9,472 AvalonBay Communities 164 c 11,280 Avery Dennison 191 6,809 Avnet 372 a 9,218 Avon Products 912 29,230 Axis Capital Holdings 257 7,425 Baker Hughes 662 27,850 34 Common Stocks (continued) Shares Value ($) United States (continued) Ball 228 11,247 Bank of America 18,570 270,751 Baxter International 1,300 70,278 BB & T 1,457 34,837 Beckman Coulter 138 8,878 Becton, Dickinson & Co. 512 35,000 Bed Bath & Beyond 557 a 19,612 Berkshire Hathaway, Cl. B 24 a 78,792 Best Buy 756 28,864 Biogen Idec 617 a 25,994 BJ Services 600 11,520 Black & Decker 109 5,147 BlackRock 49 10,608 BMC Software 394 a 14,641 Boeing 1,482 70,840 BorgWarner 295 8,944 Boston Properties 291 c 17,684 Boston Scientific 3,218 a 26,130 Bristol-Myers Squibb 4,240 92,432 Broadcom, Cl. A 919 a 24,455 Brown-Forman, Cl. B 205 10,006 Bunge 312 17,803 Burlington Northern Santa Fe 726 54,682 C.H. Robinson Worldwide 362 19,950 C.R. Bard 212 15,915 CA 886 18,535 Cablevision Systems (NY Group), Cl. A 507 11,641 Cabot Oil & Gas 255 9,810 Calpine 686 a 7,711 Cameron International 463 a 17,117 Campbell Soup 452 14,351 Capital One Financial 991 36,271 Cardinal Health 769 21,793 CareFusion 462 a 10,335 Carmax 542 a 10,661 Carnival 936 27,256 The Fund 35 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Caterpillar 1,293 71,193 CBS, Cl. B 1,260 14,830 Celanese, Ser. A 352 9,662 Celgene 985 a 50,284 CenterPoint Energy 843 10,622 CenturyTel 633 20,547 Cephalon 140 a 7,641 Cerner 146 a 11,102 CF Industries Holdings 113 9,407 Charles River Laboratories International 116 a 4,236 Charles Schwab 2,164 37,524 Chesapeake Energy 1,272 31,164 Chevron 4,293 328,586 Chubb 753 36,536 Church & Dwight 132 7,508 CIGNA 582 16,203 Cimarex Energy 155 6,070 Cincinnati Financial 381 9,662 Cintas 337 9,332 Cisco Systems 12,351 a 282,220 Citigroup 34,524 141,203 Citrix Systems 386 a 14,189 Cliffs Natural Resources 261 9,284 Clorox 297 17,591 CME Group 131 39,642 Coach 678 22,354 Coca-Cola 4,461 237,816 Coca-Cola Enterprises 624 11,900 Cognizant Technology Solutions, Cl. A 624 a 24,118 Colgate-Palmolive 1,069 84,055 Comcast, Cl. A 4,213 61,089 Comcast, Cl. A (Special) 1,730 24,255 Comerica 306 8,492 Computer Sciences 323 a 16,379 ConAgra Foods 955 20,055 ConocoPhillips 3,014 151,243 36 Common Stocks (continued) Shares Value ($) United States (continued) Consol Energy 386 16,525 Consolidated Edison 586 23,838 Constellation Brands, Cl. A 362 a 5,727 Constellation Energy Group 459 14,192 Cooper Industries, Cl. A 355 13,735 Corning 3,324 48,564 Costco Wholesale 929 52,814 Covance 119 a 6,150 Coventry Health Care 385 a 7,635 Covidien 1,078 45,405 Crown Castle International 621 a 18,767 Crown Holdings 306 a 8,155 CSX 836 35,262 Cummins 410 17,655 CVS Caremark 3,116 109,995 D.R. Horton 694 7,606 Danaher 579 39,505 Darden Restaurants 332 10,063 DaVita 211 a 11,189 Dean Foods 332 a 6,052 Deere & Co. 904 41,177 Dell 3,757 a 54,439 Delta Air Lines 279 a 1,992 Denbury Resources 471 a 6,877 Dentsply International 288 9,492 Devon Energy 906 58,627 DeVry 158 8,736 Diamond Offshore Drilling 148 14,097 DIRECTV Group 1,077 a 28,325 Discover Financial Services 1,213 17,152 Discovery Communications, Cl. A 326 a 8,965 Discovery Communications, Cl. C 344 a 8,263 DISH Network, Cl. A 512 a 8,909 Dolby Laboratories, Cl. A 134 a 5,620 Dollar Tree 172 a 7,762 Dominion Resources 1,262 43,022 The Fund 37 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Dover 396 14,921 Dow Chemical 2,301 54,027 Dr. Pepper Snapple Group 542 a 14,775 DST Systems 83 a 3,462 DTE Energy 349 12,906 Duke Energy 2,753 43,552 Duke Realty 396 c 4,451 Dun & Bradstreet 102 7,809 E.I. du Pont de Nemours & Co. 1,933 61,508 Eastman Chemical 177 9,294 Eaton 336 20,311 Eaton Vance 238 6,757 eBay 2,339 a 52,090 Ecolab 506 22,244 Edison International 661 21,033 Edwards Lifesciences 107 a 8,233 El Paso 1,495 14,666 Electronic Arts 665 a 12,130 Eli Lilly & Co. 2,213 75,264 EMC 4,324 a 71,216 Emerson Electric 1,607 60,664 Energen 165 7,240 Energizer Holdings 160 a 9,739 ENSCO International 303 13,874 Entergy 419 32,146 EOG Resources 535 43,688 EQT 254 10,632 Equifax 311 8,515 Equity Residential 585 c 16,895 Estee Lauder, Cl. A 228 9,690 Everest Re Group 126 11,024 Exelon 1,415 66,448 Expedia 419 a 9,499 Expeditors International Washington 453 14,596 Express Scripts 551 a 44,036 Exxon Mobil 10,450 748,952 38 Common Stocks (continued) Shares Value ($) United States (continued) Family Dollar Stores 252 7,132 Fastenal 272 9,384 Federal Realty Investment Trust 145 c 8,559 FedEx 633 46,013 Fidelity National Financial, Cl. A 408 5,537 Fidelity National Information Services 672 14,623 Fifth Third Bancorp 1,611 14,402 First American 139 4,224 First Solar 115 a 14,022 FirstEnergy 652 28,219 Fiserv 332 a 15,229 FLIR Systems 304 a 8,454 Flowserve 115 11,294 Fluor 384 17,057 FMC 130 6,643 FMC Technologies 264 a 13,886 Ford Motor 5,971 a 41,797 Forest Laboratories 644 a 17,819 Fortune Brands 309 12,036 Foster Wheeler 307 a 8,593 FPL Group 835 40,999 Franklin Resources 356 37,248 Freeport-McMoRan Copper & Gold 885 a 64,924 FTI Consulting 124 a 5,060 GameStop, Cl. A 383 a 9,303 Gap 1,040 22,194 Garmin 255 7,716 General Dynamics 700 43,890 General Electric 22,677 323,374 General Mills 704 46,408 Genuine Parts 327 11,442 Genzyme 577 a 29,196 Gilead Sciences 1,940 a 82,547 Goldman Sachs Group 1,029 175,105 Goodrich 264 14,348 Goodyear Tire & Rubber 559 a 7,200 The Fund 39 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Google, Cl. A 516 a 276,638 H & R Block 724 13,278 H.J. Heinz 672 27,041 Halliburton 1,919 56,054 Hansen Natural 190 a 6,869 Harley-Davidson 500 12,460 Harris 272 11,348 Harsco 144 4,535 Hartford Financial Services Group 694 17,017 Hasbro 307 8,372 HCP 697 20,624 Health Care REIT 277 c 12,290 Helmerich & Payne 259 9,847 Henry Schein 229 a 12,098 Hershey 336 12,697 Hess 629 34,431 Hewlett-Packard 5,121 243,043 Hologic 632 a 9,341 Home Depot 3,631 91,102 Honeywell International 1,512 54,266 Hormel Foods 188 6,854 Hospira 343 a 15,312 Host Hotels & Resorts 1,263 c 12,769 Hudson City Bancorp 1,000 13,140 Humana 361 a 13,566 IHS, Cl. A 90 a 4,658 Illinois Tool Works 908 41,695 Illumina 309 a 9,919 IMS Health 332 5,441 Ingersoll-Rand 681 21,513 Integrys Energy 184 6,366 Intel 11,959 228,536 IntercontinentalExchange 142 a 14,227 International Business Machines 2,829 341,206 International Flavors & Fragrances 179 6,818 International Game Technology 608 10,847 40 Common Stocks (continued) Shares Value ($) United States (continued) International Paper 876 19,544 Interpublic Group of Cos. 1,154 a 6,947 Intuit 652 a 18,954 Intuitive Surgical 81 a 19,954 Invesco 925 19,564 Iron Mountain 370 a 9,039 ITT 369 18,708 ITT Educational Services 96 a 8,674 J.C. Penney 451 14,942 J.M. Smucker 253 13,341 Jacobs Engineering Group 253 a 10,699 JB Hunt Transport Services 158 4,749 Jefferies Group 299 a 7,804 Johnson & Johnson 5,901 348,454 Johnson Controls 1,524 36,454 Joy Global 209 10,536 JPMorgan Chase & Co. 8,072 337,167 Juniper Networks 1,119 a 28,546 KBR 301 6,161 Kellogg 573 29,532 KeyCorp 1,737 9,362 Kimberly-Clark 886 54,188 Kimco Realty 726 c 9,177 Kinder Morgan Management 142 a 6,648 KLA-Tencor 349 11,346 Kohls 619 a 35,419 Kraft Foods, Cl. A 3,152 86,743 Kroger 1,324 30,624 L-3 Communications Holdings 249 18,000 Laboratory Corp. of America Holdings 231 a 15,914 Lam Research 310 a 10,453 Las Vegas Sands 702 a 10,593 Legg Mason 319 9,286 Leggett & Platt 272 5,258 Lender Processing Services 182 7,244 Leucadia National 430 a 9,662 The Fund 41 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Level 3 Communications 2,769 a 3,267 Liberty Global, Cl. A 247 a 5,071 Liberty Global, Ser. C 300 a 6,174 Liberty Media-Entertainment, Ser. A 1,057 a 32,577 Liberty Media-Interactive, Cl. A 1,387 a 15,729 Liberty Property Trust 187 c 5,492 Life Technologies 373 a 17,594 Limited Brands 555 9,768 Lincoln National 631 15,037 Linear Technology 457 11,827 Lockheed Martin 717 49,322 Loews 744 24,626 Lorillard 359 27,901 Lowes Cos. 3,154 61,724 LSI 1,584 a 8,110 Lubrizol 156 10,383 M & T Bank 162 10,182 Macys 898 15,778 Manpower 192 9,103 Marathon Oil 1,514 48,403 Marriott International, Cl. A 644 16,139 Marsh & McLennan Cos. 1,116 26,181 Marshall & Ilsley 712 3,788 Martin Marietta Materials 101 8,415 Marvell Technology Group 1,122 a 15,394 Masco 885 10,399 MasterCard, Cl. A 190 41,614 Mattel 765 14,481 Maxim Integrated Products 624 10,402 McAfee 332 a 13,904 McCormick & Co. 225 7,877 McDermott International 468 a 10,404 McDonalds 2,362 138,437 McGraw-Hill 672 19,340 McKesson 580 34,063 MDU Resources Group 429 8,902 42 Common Stocks (continued) Shares Value ($) United States (continued) MeadWestvaco 418 9,543 Medco Health Solutions 1,032 a 57,916 Medtronic 2,395 85,502 MEMC Electronic Materials 574 a 7,129 Merck & Co. 4,514 139,618 MetLife 1,751 59,587 Metropcs Communications 645 a 4,018 Microchip Technology 466 11,165 Micron Technology 1,721 a 11,686 Microsoft 17,153 475,653 Millipore 105 a 7,036 Mirant 379 a 5,298 Mohawk Industries 104 a 4,454 Molson Coors Brewing, Cl. B 323 15,817 Monsanto 1,168 78,466 Moodys 448 10,609 Morgan Stanley 2,548 81,842 Mosaic 332 15,514 Motorola 4,902 42,010 Murphy Oil 387 23,661 Mylan 621 a 10,085 Myriad Genetics 266 a 6,458 Nabors Industries 603 a 12,560 Nasdaq OMX Group 423 a 7,639 National Oilwell Varco 895 a 36,686 National Semiconductor 419 5,422 NetApp 711 a 19,233 New York Community Bancorp 837 9,031 Newell Rubbermaid 529 7,676 Newfield Exploration 273 a 11,198 Newmont Mining 1,025 44,547 News, Cl. A 3,883 44,732 News, Cl. B 936 12,730 NII Holdings 337 a 9,075 NIKE, Cl. B 790 49,122 NiSource 516 6,667 The Fund 43 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Noble 559 22,774 Noble Energy 370 24,283 Nordstrom 412 13,093 Norfolk Southern 785 36,597 Northeast Utilities 332 7,653 Northern Trust 478 24,020 Northrop Grumman 657 32,935 NRG Energy 566 a 13,012 NSTAR 263 8,140 Nuance Communications 530 a 6,948 Nucor 671 26,739 NVIDIA 1,165 a 13,933 NYSE Euronext 591 15,277 OReilly Automotive 346 a 12,899 Occidental Petroleum 1,735 131,652 Old Republic International 426 4,550 Omnicare 291 6,306 Omnicom Group 664 22,762 ONEOK 245 8,871 Oracle 8,536 180,110 Owens-Illinois 345 a 10,999 Paccar 737 27,571 Pactiv 242 a 5,588 Pall 290 9,205 Parker Hannifin 343 18,165 PartnerRe 144 11,013 Patterson Cos. 217 a 5,540 Patterson-UTI Energy 366 5,702 Paychex 694 19,717 Peabody Energy 571 22,606 Pentair 248 7,217 Peoples United Financial 715 11,461 Pepco Holdings 529 7,898 Pepsi Bottling Group 379 14,190 PepsiAmericas 158 4,620 PepsiCo 3,333 201,813 44 Common Stocks (continued) Shares Value ($) United States (continued) Perrigo 188 6,992 PetroHawk Energy 702 a 16,511 PetSmart 229 5,388 Pfizer 17,269 294,086 PG & E 787 32,180 Pharmaceutical Product Development 185 3,987 Philip Morris International 4,200 198,912 Pinnacle West Capital 248 7,767 Pioneer Natural Resources 282 11,593 Pitney Bowes 421 10,315 Plains Exploration & Production 294 a 7,791 Plum Creek Timber 333 c 10,420 PNC Financial Services Group 952 46,591 Polo Ralph Lauren 107 7,963 PPG Industries 351 19,807 PPL 803 23,640 Praxair 658 52,272 Precision Castparts 299 28,563 Priceline.com 85 a 13,412 Pride International 356 a 10,523 Principal Financial Group 663 16,602 Procter & Gamble 6,242 362,036 Progress Energy 596 22,368 Progressive 1,382 a 22,112 ProLogis 906 c 10,265 Prudential Financial 976 44,144 Public Service Enterprise Group 1,082 32,244 Public Storage 269 c 19,798 Pulte Homes 844 7,604 QUALCOMM 3,543 146,716 Quanta Services 378 a 8,014 Quest Diagnostics 336 18,792 Questar 371 14,781 Qwest Communications International 3,167 11,370 R.R. Donnelley & Sons 415 8,333 Ralcorp Holdings 139 a 7,464 The Fund 45 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Range Resources 334 16,717 Rayonier 146 c 5,633 Raytheon 843 38,171 Red Hat 386 a 9,963 Regency Centers 206 c 6,911 Regions Financial 2,243 10,856 RenaissanceRe Holdings 159 8,348 Republic Services 809 20,961 Reynolds American 373 18,083 Robert Half International 354 8,213 Rockwell Automation 292 11,957 Rockwell Collins 338 17,028 Roper Industries 230 11,627 Ross Stores 260 11,443 Rowan 271 6,301 Royal Caribbean Cruises 330 a 6,676 Safeway 909 20,298 SAIC 500 a 8,855 Salesforce.com 237 a 13,450 SanDisk 558 a 11,428 Sara Lee 1,409 15,908 SBA Communications, Cl. A 191 a 5,388 SCANA 286 9,678 Schering-Plough 3,481 98,164 Schlumberger 2,561 159,294 Scripps Networks Interactive, Cl. A 179 6,759 Seagate Technology 1,049 14,634 Sealed Air 291 5,596 Sears Holdings 118 a 8,007 SEI Investments 337 5,887 Sempra Energy 496 25,519 Sherwin-Williams 255 14,545 Sigma-Aldrich 260 13,502 Simon Property Group 605 c 41,073 SLM 1,047 a 10,156 Smith International 468 12,978 46 Common Stocks (continued) Shares Value ($) United States (continued) Southern 1,674 52,212 Southwest Airlines 599 5,032 Southwestern Energy 735 a 32,031 Spectra Energy 1,378 26,347 Sprint Nextel 5,969 a 17,668 SPX 89 4,697 St. Jude Medical 740 a 25,219 Stanley Works 131 5,925 Staples 1,529 33,179 Starbucks 1,573 a 29,856 Starwood Hotels & Resorts Worldwide 383 c 11,130 State Street 1,063 44,625 Stericycle 207 a 10,841 Stryker 637 29,302 Sun Microsystems 1,594 a 13,039 Sunoco 284 8,747 SunPower, Cl. A 123 a 3,052 SunPower, Cl. B 153 a 3,314 SunTrust Banks 993 18,976 SUPERVALU 516 8,189 Symantec 1,754 a 30,835 Synopsys 266 a 5,852 SYSCO 1,261 33,353 T. Rowe Price Group 565 27,532 Target 1,534 74,292 TD Ameritrade Holding 691 a 13,336 Telephone & Data Systems 80 2,370 Teradata 352 a 9,814 Texas Instruments 2,736 64,159 Textron 542 9,637 TFS Financial 198 2,309 Thermo Fisher Scientific 895 a 40,275 Tiffany & Co. 303 11,905 Time Warner 2,570 77,408 Time Warner Cable 753 29,698 TJX Cos. 883 32,980 The Fund 47 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Toll Brothers 239 a 4,139 Torchmark 209 8,485 Total System Services 300 4,791 Transocean 686 a 57,562 Travelers Cos. 1,253 62,387 Tyco Electronics 978 20,782 Tyco International 1,012 33,953 Tyson Foods, Cl. A 547 6,848 U.S. Bancorp 4,061 94,296 Ultra Petroleum 323 a 15,682 Union Pacific 1,079 59,496 United Parcel Service, Cl. B 1,497 80,359 United States Steel 357 12,313 United Technologies 1,916 117,738 UnitedHealth Group 2,556 66,328 Unum Group 707 14,105 Urban Outfitters 254 a 7,971 URS 153 a 5,946 Valero Energy 1,189 21,521 Validus Holdings 240 6,072 Varian Medical Systems 256 a 10,491 Ventas 333 c 13,363 VeriSign 489 a 11,154 Verizon Communications 6,082 179,966 Vertex Pharmaceuticals 412 a 13,827 VF 189 13,427 Viacom, Cl. B 1,174 a 32,391 Virgin Media 681 9,514 Visa, Cl. A 965 73,108 VMware, Cl. A 115 a 4,419 Vornado Realty Trust 339 c 20,191 Vulcan Materials 250 11,508 W.R. Berkley 357 8,825 W.W. Grainger 132 12,372 48 Common Stocks (continued) Shares Value ($) United States (continued) Wal-Mart Stores 5,027 249,741 Walgreen 2,122 80,275 Walt Disney 3,776 103,349 Warner Chilcott, Cl. A 230 a 5,095 Washington Post, Cl. B 16 6,912 Waste Management 999 29,850 Waters 197 a 11,314 Watson Pharmaceuticals 186 a 6,402 Weatherford International 1,492 a 26,155 WellPoint 1,037 a 48,490 Wells Fargo & Co. 9,368 257,807 Western Digital 475 a 15,998 Western Union 1,499 27,237 Weyerhaeuser 451 16,389 Whirlpool 182 13,029 White Mountains Insurance Group 14 4,332 Whole Foods Market 343 a 10,997 Williams Cos. 1,239 23,355 Willis Group Holdings 426 11,502 Windstream 1,088 10,488 Wisconsin Energy 238 10,393 Wynn Resorts 157 a 8,513 Xcel Energy 973 18,351 Xerox 1,844 13,867 Xilinx 584 12,702 XL Capital, Cl. A 791 12,980 XTO Energy 1,179 48,999 Yahoo! 2,836 a 45,092 Yum! Brands 987 32,522 Zimmer Holdings 460 a 24,182 Total Common Stocks (cost $52,076,068) The Fund 49 STATEMENT OF INVESTMENTS (continued) Preferred Stocks.1% Shares Value ($) Germany Fresenius 208 12,125 Henkel & Co. 396 18,089 Porsche Automobil Holding 194 14,902 RWE 126 9,927 Volkswagen 242 24,162 Total Preferred Stocks (cost $56,925) Principal Short-Term Investments23.7% Amount ($) Value ($) U.S. Government Agencies14.3% Federal Home Loan Mortgage Corp. 0.06%, 12/28/09 500,000 d 499,989 Federal Home Loan Mortgage Corp. 0.08%, 12/22/09 2,000,000 d 1,999,773 Federal Home Loan Mortgage Corp. 0.13%, 12/14/09 2,000,000 d 1,999,689 Federal Home Loan Mortgage Corp. 0.16%, 11/16/09 1,000,000 d 999,998 Federal Home Loan Mortgage Corp. 0.17%, 11/2/09 500,000 d 499,998 Federal National Mortgage Association 0.10%, 12/24/09 500,000 d 499,926 Federal National Mortgage Association 0.11%, 1/13/10 500,000 d 499,888 Federal National Mortgage Association 0.16%, 11/18/09 1,000,000 d 999,922 Federal National Mortgage Association 0.17%, 11/12/09 2,240,000 d 2,239,885 U.S. Treasury Bills9.4% 0.06%, 1/28/10 1,500,000 1,499,855 0.14%, 12/17/09 3,005,000 e 3,004,886 0.17%, 11/19/09 2,260,000 2,259,998 Total Short-Term Investments (cost $17,003,003) 50 Face Amount Covered by Options1.5% Contracts ($) Value ($) Call Options Euro Bond, November 2009 @ 113 (cost $992,684) 80,000 a Other Investment11.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,258,000) 8,258,000 f Total Investments (cost $78,386,680) 96.4% Cash and Receivables (Net) 3.6% Net Assets 100.0% BRBearer Certificate PCParticipation Certificate PPSPrice Protected Shares REITReal Estate Investment Trust RSPRisparmio (Savings) Shares SDRSwedish Depository Receipts STRIPSeparate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The value of this security has been determined in good faith under the direction of the Board of Directors. c Investment in Real Estate Investment Trust. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Consumer Discretionary 6.0 Money Market Investments 35.2 Energy 5.1 Financial 12.2 Utilities 4.4 Information Technology 6.9 Materials 3.8 Consumer Staples 6.3 Telecommunication Services 2.7 Industrial 6.2 Options 1.5 Health Care 6.1  Based on net assets. See notes to financial statements. The Fund 51 STATEMENT OF FINANCIAL FUTURES October 31, 2009 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2009 ($) Financial Futures Long 10 Year Long Gilt 13 2,540,129 December 2009 29,883 Amsterdam Exchanges Index 2 177,939 November 2009 (10,426) Australian 10 Year Bond 105 9,790,101 December 2009 (81,504) CAC 40 10 Euro Index 95 5,031,316 November 2009 (299,381) Canadian 10 Year Bond 39 4,364,510 December 2009 22,632 Dax Index 3 597,944 December 2009 (37,285) Euro-Bond 10 Year 30 5,395,715 December 2009 46,223 FTSE 100 Index 18 1,483,805 December 2009 (5,255) FTSE/MIB Index 4 649,345 December 2009 (35,491) IBEX 35 Index 12 2,008,233 November 2009 (69,686) Japanese 10 Year Mini Bond 5 761,821 December 2009 (2,574) S & P/Toronto Stock Exchange 60 Index 20 2,397,698 December 2009 (95,169) U.S. Treasury 10 Year Notes 122 14,470,343 December 2009 92,691 Financial Futures Short Hang Seng Index 7 (976,807) November 2009 15,485 Japanese 10 Year Bond 18 (27,439,461) December 2009 112,693 S & P 500 Emini 31 (1,601,150) December 2009 34,799 SPI 200 Index 15 (1,566,849) December 2009 27,063 Topix Index 77 (7,604,728) December 2009 378,602 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 52 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 70,128,680 61,009,135 Affiliated issuers 8,258,000 8,258,000 Cash denominated in foreign currencies 232,457 233,194 Receivable for investment securities sold 4,297,714 Unrealized appreciation on forward foreign currency exchange contractsNote 4 899,933 Dividends and interest receivable 107,213 Receivable for shares of Common Stock subscribed 5,875 Prepaid expenses 21,437 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 162,385 Cash overdraft due to Custodian 84,271 Payable for investment securities purchased 1,485,023 Unrealized depreciation on forward foreign currency exchange contractsNote 4 699,476 Payable for futures variation marginNote 4 268,545 Payable for shares of Common Stock redeemed 203,006 Accrued expenses 58,868 Net Assets ($) Composition of Net Assets ($): Paid-in capital 167,299,895 Accumulated distributions in excess of Investment incomenet (40,589) Accumulated net realized gain (loss) on investments (86,595,984) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $123,300 net unrealized appreciation on financial futures) (8,792,395) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 36,669,884 17,510,087 17,690,956 Shares Outstanding 3,674,439 1,767,131 1,771,381 Net Asset Value Per Share ($) See notes to financial statements. The Fund 53 STATEMENT OF OPERATIONS Year Ended October 31, 2009 Investment Income ($): Income: Cash dividends (net of $86,722 foreign taxes withheld at source): Unaffiliated issuers 1,458,217 Affiliated issuers 29,940 Interest 51,606 Total Income Expenses: Management feeNote 3(a) 927,273 Shareholder servicing costsNote 3(c) 299,631 Custodian feesNote 3(c) 174,727 Distribution feesNote 3(b) 148,730 Professional fees 53,857 Registration fees 43,912 Prospectus and shareholders reports 16,352 Directors fees and expensesNote 3(d) 5,783 Loan commitment feesNote 2 2,458 Interest expenseNote 2 878 Miscellaneous 76,818 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (4,827) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (28,004,254) Net realized gain (loss) on options transactions (134,012) Net realized gain (loss) on financial futures 11,148,659 Net realized gain (loss) on forward foreign currency exchange contracts (1,289,219) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, options transactions, financial futures and foreign currency transactions [including ($2,029,132) net unrealized (depreciation) on financial futures, $57,836 net unrealized appreciation on options transactions and $1,958,695 net unrealized appreciation on forward foreign currency exchange contracts] 32,102,839 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 54 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2009 a 2008 Operations ($): Investment income (loss)net (205,829) 2,869,862 Net realized gain (loss) on investments (18,278,826) (67,653,001) Net unrealized appreciation (depreciation) on investments 32,102,839 (50,198,987) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,642,752) (4,956,583) Class C Shares (673,036) (1,154,809) Class I Shares (827,785) (1,322,029) Class T Shares  (61,142) Net realized gain on investments: Class A Shares  (3,164,732) Class C Shares  (996,907) Class I Shares  (743,147) Class T Shares  (43,650) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 3,279,282 42,670,237 Class C Shares 622,890 9,555,407 Class I Shares 2,740,880 7,557,864 Class T Shares  358,239 Dividends reinvested: Class A Shares 2,345,416 7,059,564 Class C Shares 391,057 1,084,715 Class I Shares 454,669 1,295,526 Class T Shares  104,679 Cost of shares redeemed: Class A Shares (47,500,085) (194,329,875) Class C Shares (12,833,466) (42,873,923) Class I Shares (9,021,965) (28,968,411) Class T Shares (122,959) (3,225,890) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 122,040,597 449,177,590 End of Period Undistributed (distributions in excess of) investment incomenet (40,589) 4,142,140 The Fund 55 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2009 a 2008 Capital Share Transactions: Class A b Shares sold 398,236 3,345,543 Shares issued for dividends reinvested 284,638 538,898 Shares redeemed (5,741,131) (16,084,298) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 73,472 745,966 Shares issued for dividends reinvested 47,549 83,314 Shares redeemed (1,543,686) (3,643,679) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 334,439 601,651 Shares issued for dividends reinvested 55,313 98,744 Shares redeemed (1,097,706) (2,607,302) Net Increase (Decrease) in Shares Outstanding Class T b Shares sold  26,835 Shares issued for dividends reinvested  7,997 Shares redeemed (15,094) (267,559) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 13,233 Class T shares representing $107,984 were converted to 13,738 Class A shares. See notes to financial statements. 56 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 8.48 14.25 13.23 12.50 Investment Operations: Investment income (loss)net b (.01) .13 .32 .12 Net realized and unrealized gain (loss) on investments 1.87 (5.47) .93 .61 Total from Investment Operations 1.86 (5.34) 1.25 .73 Distributions: Dividends from investment incomenet (.36) (.26) (.07)  Dividends from net realized gain on investments  (.17) (.16)  Total Distributions (.36) (.43) (.23)  Net asset value, end of period 9.98 8.48 14.25 13.23 Total Return (%) c 22.83 (38.52) 9.53 5.84 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.98 1.61 1.52 2.67 e Ratio of net expenses to average net assets 1.97 1.61 f 1.44 1.54 e Ratio of net investment income (loss) to average net assets (.14) 1.09 2.31 2.09 e Portfolio Turnover Rate 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 36,670 74,083 298,284 47,215 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 57 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 8.37 14.10 13.18 12.50 Investment Operations: Investment income (loss)net b (.07) .04 .21 .08 Net realized and unrealized gain (loss) on investments 1.86 (5.40) .93 .60 Total from Investment Operations 1.79 (5.36) 1.14 .68 Distributions: Dividends from investment incomenet (.25) (.20) (.06)  Dividends from net realized gain on investments  (.17) (.16)  Total Distributions (.25) (.37) (.22)  Net asset value, end of period 9.91 8.37 14.10 13.18 Total Return (%) c 21.94 (38.97) 8.80 5.36 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.73 2.35 2.28 3.49 e Ratio of net expenses to average net assets 2.72 2.35 f 2.19 2.29 e Ratio of net investment income (loss) to average net assets (.89) .32 1.53 1.33 e Portfolio Turnover Rate 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 17,510 26,706 84,660 3,501 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 58 Year Ended October 31, Class I Shares 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 8.52 14.30 13.24 12.50 Investment Operations: Investment incomenet c .02 .17 .36 .13 Net realized and unrealized gain (loss) on investments 1.87 (5.48) .93 .61 Total from Investment Operations 1.89 (5.31) 1.29 .74 Distributions: Dividends from investment incomenet (.42) (.30) (.07)  Dividends from net realized gain on investments  (.17) (.16)  Total Distributions (.42) (.47) (.23)  Net asset value, end of period 9.99 8.52 14.30 13.24 Total Return (%) 23.29 (38.29) 9.86 5.92 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 1.26 1.23 2.51 e Ratio of net expenses to average net assets 1.59 1.26 f 1.17 1.27 e Ratio of net investment income to average net assets .23 1.37 2.58 2.31 e Portfolio Turnover Rate 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 17,691 21,124 62,712 7,705 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From May 2, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 59 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Global Alpha Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers ten series, including the fund.The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 300 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On 60 February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are The Fund 61 NOTES TO FINANCIAL STATEMENTS (continued) valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include 62 consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 63 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  20,736,409   Equity Securities Foreign  14,948,013 7,270,386  U.S. Treasury Securities  6,764,739  U.S. Government Agencies/ Mortgage-Backed  10,239,068  Mutual Funds 8,258,000   Other Financial Instruments  1,810,591 899,933  Liabilities ($) Other Financial Instruments  (636,771) (699,476)   See Statement of Investments for country classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 64 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 65 NOTES TO FINANCIAL STATEMENTS (continued) (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $86,083,084 and unrealized depreciation $9,345,884. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, $67,747,556 of the carryover expires in fiscal 2016 and $18,335,528 expires in fiscal 2017. 66 The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2009 and October 31, 2008 were as follows: ordinary income $4,143,573 and $11,774,361 and long-term capital gains $0 and $668,638, respectively. During the period ended October 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency transactions, passive foreign investment companies, net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $166,673, increased accumulated net realized gain (loss) on investments by $163,184 and decreased paid-in capital by $329,857. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. The Fund 67 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets, payable monthly. During the period ended October 31, 2009, the Distributor retained $3,518 from commissions earned on sales of the funds Class A shares and $23,614 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% and .25% of the value of their respective average daily net assets. During the period ended October 31, 2009, Class C and Class T shares were charged $148,656 and $74, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class C and Class T shares were charged $120,228, $49,552 and $74, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $31,582 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. 68 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $4,494 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $174,727 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $6,397 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $70,409, Rule 12b-1 distribution plan fees $11,716, shareholder services plan fees $12,143, custodian fees $60,000, chief compliance officer fees $3,897 and transfer agency per account fees $4,220. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts during the period ended October 31, 2009, amounted to $8,139,620 and $51,635,708, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and The Fund 69 NOTES TO FINANCIAL STATEMENTS (continued) strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 304,122 Interest rate risk 1 (84,078) Equity risk 1 455,949 Equity risk 1 (552,693) Foreign exchange risk 2 899,933 Foreign exchange risk 3 (699,476) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Options 5 Contracts 6 Total Interest rate 4,951,473 (134,012)  Equity 6,197,186   Foreign exchange   (1,289,219) Total (134,012) (1,289,219) 70 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 7 Forward Underlying risk Futures Options Contracts Total Interest rate 1,195,328 57,836  Equity (3,224,460)   Foreign exchange   1,958,695 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on investments, financial futures, options transactions and forward foreign currency exchange contracts. During the period ended October 31, 2009, the average market value of interest rate futures contracts was $73,007,174, which represented 86.54% of average net assets.The average market value of equity futures contracts was $46,828,902, which represented 55.51% of average net assets.The average market value of forward contracts was $44,551,204, which represented 52.81% of average net assets. The average market value of options contracts was $130,528, which represented .15% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board The Fund 71 NOTES TO FINANCIAL STATEMENTS (continued) of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at October 31, 2009 are set forth in the Statement of Financial Futures. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date.The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance 72 on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, expiring 12/16/2009 275,200 237,468 246,572 9,104 Australian Dollar, expiring 12/16/2009 511,000 467,915 457,842 (10,073) Australian Dollar, expiring 12/16/2009 102,200 93,583 91,568 (2,015) Australian Dollar, expiring 12/16/2009 51,100 46,635 45,784 (851) Australian Dollar, expiring 12/16/2009 306,600 280,572 274,705 (5,867) Australian Dollar, expiring 12/16/2009 51,100 46,762 45,784 (978) Australian Dollar, expiring 12/16/2009 5,118,708 4,386,732 4,586,222 199,490 Australian Dollar, expiring 12/16/2009 6,320,066 5,428,558 5,662,607 234,049 British Pound, expiring 12/16/2009 533,400 847,016 875,191 28,175 Canadian Dollar, expiring 12/16/2009 53,750 49,271 49,676 405 Canadian Dollar, expiring 12/16/2009 159,600 150,680 147,502 (3,178) Canadian Dollar, expiring 12/16/2009 377,650 356,576 349,024 (7,552) Canadian Dollar, expiring 12/16/2009 1,421,000 1,377,045 1,313,286 (63,759) Euro, expiring 12/16/2009 1,201,450 1,757,577 1,767,864 10,287 Euro, expiring 12/16/2009 163,400 239,607 240,434 827 Euro, expiring 12/16/2009 306,750 450,058 451,365 1,307 Euro, expiring 12/16/2009 959,900 1,416,761 1,412,437 (4,324) Euro, expiring 12/16/2009 532,500 790,045 783,543 (6,502) Euro, expiring 12/16/2009 1,248,800 1,865,320 1,837,537 (27,783) The Fund 73 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, expiring 12/16/2009 312,200 466,330 459,384 (6,946) Euro, expiring 12/16/2009 732,000 1,094,523 1,077,096 (17,427) Euro, expiring 12/16/2009 183,000 273,631 269,274 (4,357) Euro, expiring 12/16/2009 1,737,400 2,607,883 2,556,484 (51,399) Euro, expiring 12/16/2009 306,600 460,994 451,144 (9,850) Euro, expiring 12/16/2009 1,341,600 1,988,922 1,974,087 (14,835) Euro, expiring 12/16/2009 335,400 497,938 493,522 (4,416) Euro, expiring 12/16/2009 1,150,400 1,695,235 1,692,747 (2,488) Euro, expiring 12/16/2009 287,600 423,801 423,187 (614) Japanese Yen, expiring 12/16/2009 664,559,473 7,247,262 7,384,813 137,551 New Zealand Dollar, expiring 12/16/2009 1,081,600 812,016 773,434 (38,582) New Zealand Dollar, expiring 12/16/2009 270,400 203,004 193,358 (9,646) New Zealand Dollar, expiring 12/16/2009 82,950 61,864 59,316 (2,548) New Zealand Dollar, expiring 12/16/2009 497,700 371,857 355,897 (15,960) New Zealand Dollar, expiring 12/16/2009 165,900 124,098 118,632 (5,466) New Zealand Dollar, expiring 12/16/2009 829,500 620,491 593,162 (27,329) New Zealand Dollar, expiring 12/16/2009 82,950 61,976 59,316 (2,660) New Zealand Dollar, expiring 12/16/2009 2,594,428 1,800,533 1,855,233 54,700 Norwegian Krone, expiring 12/16/2009 10,896,450 1,844,152 1,899,514 55,362 Swiss Franc, expiring 12/16/2009 2,578,648 2,481,497 2,514,378 32,881 74 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, expiring 12/16/2009 950,400 1,509,254 1,559,396 (50,142) British Pound, expiring 12/16/2009 1,202,000 1,921,231 1,972,216 (50,985) British Pound, expiring 12/16/2009 1,166,400 1,895,771 1,913,804 (18,033) British Pound, expiring 12/16/2009 291,600 473,943 478,451 (4,508) British Pound, expiring 12/16/2009 4,650,771 7,678,422 7,630,886 47,536 British Pound, expiring 12/16/2009 1,993,187 3,301,934 3,270,380 31,554 Canadian Dollar, expiring 12/16/2009 340,000 326,301 314,227 12,074 Canadian Dollar, expiring 12/16/2009 787,010 731,578 727,353 4,225 Euro, expiring 12/16/2009 8,147,188 11,821,569 11,988,116 (166,547) Euro, expiring 12/16/2009 3,450,232 5,030,784 5,076,818 (46,034) Japanese Yen, expiring 12/16/2009 5,194,800 57,090 57,726 (636) Japanese Yen, expiring 12/16/2009 29,437,200 323,397 327,116 (3,719) Norwegian Krone, expiring 12/16/2009 1,811,350 326,348 315,762 10,586 Norwegian Krone, expiring 12/16/2009 319,650 57,634 55,723 1,911 Norwegian Krone, expiring 12/16/2009 2,611,200 456,859 455,195 1,664 Norwegian Krone, expiring 12/16/2009 652,800 114,189 113,799 390 Norwegian Krone, expiring 12/16/2009 905,200 154,354 157,798 (3,444) Norwegian Krone, expiring 12/16/2009 2,036,700 347,298 355,046 (7,748) Swedish Krona, expiring 12/16/2009 2,392,000 342,488 337,351 5,137 Swedish Krona, expiring 12/16/2009 598,000 85,880 84,338 1,542 The Fund 75 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swedish Krona, expiring 12/16/2009 6,327,214 904,055 892,347 11,708 Swiss Franc, expiring 12/16/2009 328,950 327,041 320,751 6,290 Swiss Franc, expiring 12/16/2009 58,050 57,781 56,603 1,178 Swiss Franc, expiring 12/16/2009 109,800 107,027 107,063 (36) Swiss Franc, expiring 12/16/2009 439,200 428,014 428,253 (239) Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2009, the cost of investments for federal income tax purposes was $78,612,222; accordingly, accumulated net unrealized depreciation on investments was $9,345,087, consisting of $3,370,386 gross unrealized appreciation and $12,715,473 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through December 29, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 76 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Global Alpha Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Global Alpha Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Alpha Fund at October 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2009 The Fund 77 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 17.90% of the ordinary dividends paid during the fiscal year ended October 31, 2009 as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2009, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $882 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns.Also, the fund hereby designates 1.94% of ordinary income dividends paid during the fiscal year ended October 31, 2009 as qualifying interest related dividends. 78 OFFICERS OF THE FUND (Unaudited) J. DAVID OFFICER, President since December 2006. Chairman, President and Chief Executive Officer of Founders Asset Management LLC, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 173 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 2000. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. She is 46 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. 82 JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 196 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 196 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 192 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 83 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $90,668 in 2008 and $88,390 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $20,796 in 2008 and $15,828 in 2009. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2008 and $-0- in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $18,527 in 2008 and $23,611 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2008 and $-0- in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $160 in 2008 and $40 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2008 and $-0- in 2009. Note: In each of (b) through (d) of this Item 4, 100% of all services provided by the Auditor were pre-approved as required. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $7,879,835 in 2008 and $25,383,429 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 By: /s/ James Windels James Windels, Treasurer Date: December 23, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
